Exhibit 10.1

 

 

RADIANT LOGISTICS, INC.,

RADIANT GLOBAL LOGISTICS, INC.,

RADIANT TRANSPORTATION SERVICES, INC.,

RADIANT LOGISTICS PARTNERS LLC,

ADCOM EXPRESS, INC.,

RADIANT CUSTOMS SERVICES, INC.,

DBA DISTRIBUTION SERVICES, INC.,

INTERNATIONAL FREIGHT SYSTEMS (OF OREGON), INC.

RADIANT OFF-SHORE HOLDINGS LLC

and

GREEN ACQUISITION COMPANY, INC.,

as Borrowers

 

 

 

 

LOAN AND SECURITY AGREEMENT

Dated as of August 9, 2013

$30,000,000

 

 

 

 

BANK OF AMERICA, N.A.,

as Lender

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1

  

DEFINITIONS; RULES OF CONSTRUCTION

     1   

1.1

  

Definitions

     1   

1.2

  

Accounting Terms

     20   

1.3

  

Uniform Commercial Code

     20   

1.4

  

Certain Matters of Construction

     21   

1.5

  

Currency Equivalents

     21   

SECTION 2

  

CREDIT FACILITIES

     22   

2.1

  

Revolver Commitment

     22   

2.2

  

Intentionally Omitted

     22   

2.3

  

Letter of Credit Facility

     23   

SECTION 3

  

INTEREST, FEES AND CHARGES

     24   

3.1

  

Interest

     24   

3.2

  

Fees

     25   

3.3

  

Computation of Interest, Fees, Yield Protection

     26   

3.4

  

Reimbursement Obligations

     26   

3.5

  

Illegality

     27   

3.6

  

Inability to Determine Rates

     27   

3.7

  

Increased Costs; Capital Adequacy

     27   

3.8

  

Mitigation

     28   

3.9

  

Funding Losses

     28   

3.10

  

Maximum Interest

     28   

SECTION 4

  

LOAN ADMINISTRATION

     29   

4.1

  

Manner of Borrowing and Funding Revolver Loans

     29   

4.2

  

Number and Amount of LIBOR Loans; Determination of Rate

     29   

4.3

  

Borrower Agent

     30   

4.4

  

One Obligation

     30   

4.5

  

Effect of Termination

     30   

SECTION 5

  

PAYMENTS

     30   

5.1

  

General Payment Provisions

     30   

5.2

  

Repayment of Revolver Loans

     31   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

5.3

  

Intentionally Omitted

     31   

5.4

  

Payment of Other Obligations

     31   

5.5

  

Marshaling; Payments Set Aside

     31   

5.6

  

Application of Payments; Dominion Account

     31   

5.7

  

Account Stated

     31   

5.8

  

Taxes

     31   

5.9

  

Nature and Extent of Each Borrower’s Liability

     32   

SECTION 6

  

CONDITIONS PRECEDENT

     34   

6.1

  

Conditions Precedent to Initial Loans

     34   

6.2

  

Conditions Precedent to All Credit Extensions

     36   

6.3

  

Conditions Subsequent to All Credit Extensions

     36   

SECTION 7

  

COLLATERAL

     36   

7.1

  

Grant of Security Interest

     36   

7.2

  

Lien on Deposit Accounts; Cash Collateral

     37   

7.3

  

Lien on Real Estate

     38   

7.4

  

Other Collateral

     38   

7.5

  

No Assumption of Liability

     38   

7.6

  

Further Assurances; Extent of Liens

     38   

7.7

  

Foreign Subsidiary Stock

     38   

SECTION 8

  

COLLATERAL ADMINISTRATION

     38   

8.1

  

Borrowing Base Certificates

     38   

8.2

  

Administration of Accounts

     39   

8.3

  

Administration of Inventory

     40   

8.4

  

Administration of Equipment

     40   

8.5

  

Administration of Deposit Accounts

     40   

8.6

  

General Provisions

     41   

8.7

  

Power of Attorney

     41   

SECTION 9

  

REPRESENTATIONS AND WARRANTIES

     42   

9.1

  

General Representations and Warranties

     42   

9.2

  

Complete Disclosure

     47   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

SECTION 10

  

COVENANTS AND CONTINUING AGREEMENTS

     47   

10.1

  

Affirmative Covenants

     47   

10.2

  

Negative Covenants

     50   

10.3

  

Financial Covenants

     54   

SECTION 11

  

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

     54   

11.1

  

Events of Default

     54   

11.2

  

Remedies upon Default

     56   

11.3

  

License

     56   

11.4

  

Setoff

     57   

11.5

  

Remedies Cumulative; No Waiver

     57   

SECTION 12

  

MISCELLANEOUS

     57   

12.1

  

Consents, Amendments and Waivers

     57   

12.2

  

Indemnity

     58   

12.3

  

Notices and Communications

     58   

12.4

  

Performance of Borrowers’ Obligations

     59   

12.5

  

Credit Inquiries

     59   

12.6

  

Severability

     59   

12.7

  

Cumulative Effect; Conflict of Terms

     59   

12.8

  

Counterparts

     59   

12.9

  

Entire Agreement

     60   

12.10

  

No Control; No Advisory or Fiduciary Responsibility

     60   

12.11

  

Confidentiality

     60   

12.12

  

Intentionally Omitted

     61   

12.13

  

GOVERNING LAW

     61   

12.14

  

Consent to Forum; Judicial Reference

     61   

12.15

  

Waivers by Borrowers

     61   

12.16

  

Patriot Act Notice

     62   

 

-iii-



--------------------------------------------------------------------------------

LIST OF SCHEDULES

 

Schedule 8.5    Deposit Accounts Schedule 8.6.1    Business Locations Schedule
9.1.4    Names and Capital Structure Schedule 9.1.11    Patents, Trademarks,
Copyrights and Licenses Schedule 9.1.14    Environmental Matters Schedule 9.1.15
   Restrictive Agreements Schedule 9.1.16    Litigation Schedule 9.1.18   
Pension Plans Schedule 10.2.2    Existing Liens Schedule 10.2.17    Existing
Affiliate Transactions



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is dated as of August 9,
2013, among Radiant Logistics, Inc., a Delaware corporation, Radiant Global
Logistics, Inc., a Washington corporation, Radiant Transportation Services,
Inc., a Delaware corporation, Radiant Logistics Partners LLC, a Delaware limited
liability company, Adcom Express, Inc., a Minnesota corporation, Radiant Customs
Services, Inc., a Washington corporation, DBA Distribution Services, Inc., a New
Jersey corporation, International Freight Systems (of Oregon), Inc., an Oregon
corporation, Radiant Off-Shore Holdings LLC, a Washington limited liability
company, and Green Acquisition Company, Inc., a Washington corporation (each
individually a “Borrower”, and individually and collectively, jointly and
severally, the “Borrowers”), and BANK OF AMERICA, N.A., a national banking
association (“Lender”).

R E C I T A L S:

Borrowers have requested that Lender provide a credit facility to Borrowers to
finance their mutual and collective business enterprise. Lender is willing to
provide the credit facility on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

SECTION 1 DEFINITIONS; RULES OF CONSTRUCTION

1.1 Definitions. As used herein, the following terms have the meanings set forth
below:

Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.

Account Debtor: a Person obligated under an Account, Chattel Paper or General
Intangible.

Accounts Formula Amount: the sum of: (a) 85% of the Value of Eligible Accounts,
plus (b) the lesser of: (i) $6,000,000, and (ii) 75% of the Value of Eligible
Unbilled Accounts, plus (c) the lesser of: (i) $3,000,000, and (ii) the sum of:
(A) 75% of the Value of Eligible Foreign Accounts, plus (B) 75% of the Value of
Eligible Foreign Agent Accounts; provided, however, that such percentages shall
be reduced by 1.0% for each percentage point (or portion thereof) that the
Dilution Percent exceeds 5.0%.

Acquisition: a transaction or series of transactions resulting in
(a) acquisition of a business, division or substantially all assets of a Person;
(b) record or beneficial ownership of 50% or more of the Equity Interests of a
Person; or (c) merger, consolidation or combination of a Borrower or Subsidiary
with another Person.

Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or



--------------------------------------------------------------------------------

cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have correlative meanings.

Agreement Currency: as defined in Section 1.5.

Allocable Amount: as defined in Section 5.9.3.

Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act.

Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.

Applicable Margin: with respect to any Type of Loan, the margin set forth below,
as determined by the Fixed Charge Coverage Ratio for the last Fiscal Quarter:

 

Level

   Ratio   Base Rate
Revolver
Loans     LIBOR
Revolver
Loans   I    £ 1.25 to 1.00     0.50 %      2.25 %  II    > 1.25 to 1.00 but


£ 1.50 to 1.00

    0.25 %      2.00 %  III    > 1.50 to 1.00 but
£ 1.75 to 1.00     0.00 %      1.75 %  IV    > 1.75     0.00 %      1.50 % 

Until the first anniversary of the Closing Date, margins shall be determined as
if Level I were applicable. Thereafter, the margins shall be subject to increase
or decrease upon receipt by Lender pursuant to Section 10.1.2 of the financial
statements and corresponding Compliance Certificate for the last Fiscal Quarter,
which change shall be effective on the first day of the calendar month following
receipt (or the first day of the calendar month following the first anniversary
of the Closing Date with respect to the first such adjustment). If, by the first
day of a month, any financial statement or Compliance Certificate due in the
preceding month has not been received, then, at the option of Lender, the
margins shall be determined as if Level I were applicable, from such day until
the first day of the calendar month following actual receipt.

Approved Jurisdictions: France, Germany, Italy, Belgium, Netherlands,
Luxembourg, United Kingdom, Ireland, Denmark, Spain, Canada, Portugal, Greece,
Norway, Sweden, Finland, Hong Kong, Singapore, Australia and New Zealand.

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.

Availability: the Borrowing Base minus the principal balance of all Revolver
Loans.

 

-2-



--------------------------------------------------------------------------------

Availability Reserve: the sum (without duplication) of (a) any deductibles,
co-insurance amounts and unpaid premiums relating to Eligible Foreign Agent
Accounts and insured Eligible Accounts and Eligible Foreign Accounts; (b) the LC
Reserve; (c) the Bank Product Reserve; (d) the aggregate amount of liabilities
secured by Liens upon Collateral that are senior to Lender’s Liens (but
imposition of any such reserve shall not waive an Event of Default arising
therefrom); (e) at any time Availability is less than the greater of: (i) 20% of
the Borrowing Base, and (ii) $5,000,000, a reserve in the amount of all past due
trade payables of Borrowers and their Subsidiaries; and (f) such additional
reserves, in such amounts and with respect to such matters, as Lender in its
Permitted Discretion may elect to impose from time to time.

Bank Product: any of the following products, services or facilities extended to
any Obligor or Subsidiary by Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) leases and other banking
products or services as may be requested by any Borrower or Subsidiary, other
than Letters of Credit.

Bank Product Debt: Debt, obligations and other liabilities of an Obligor or
Subsidiary with respect to Bank Products.

Bank Product Reserve: the aggregate amount of reserves established by Lender
from time to time in its discretion in respect of Bank Product Debt.

Bankruptcy Code: Title 11 of the United States Code.

Base Rate: for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) LIBOR for a 30 day interest period as determined on such day, plus 1.0%.

Base Rate Loan: any Loan that bears interest based on the Base Rate.

Base Rate Revolver Loan: a Revolver Loan that bears interest based on the Base
Rate.

Board of Governors: the Board of Governors of the Federal Reserve System.

Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.

Borrower Agent: as defined in Section 4.3.

Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.

Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the Revolver Commitment, minus the LC Reserve, minus the Caltius Block; or
(b) the sum of the Accounts Formula Amount, minus the Availability Reserve.

 

-3-



--------------------------------------------------------------------------------

Borrowing Base Certificate: a certificate, in form and substance satisfactory to
Lender, by which Borrowers certify calculation of the Borrowing Base.

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and California, and if such day relates to a LIBOR
Loan, any such day on which dealings in Dollar deposits are conducted between
banks in the London interbank Eurodollar market.

Caltius Block: means $3,000,000; provided, that the Caltius Block shall be $0
upon all of the Caltius Debt being repaid in full in accordance with the terms
of this Agreement.

Caltius Debt: Borrowed Money of certain Borrowers owing to Caltius Partners IV,
LP, a Delaware limited partnership and Caltius Partners Executive IV, LP, a
Delaware limited partnership, pursuant to the terms of an Investment Agreement
dated as of December 1, 2011.

Caltius Subordination Agreement: the Subordination Agreement dated as of
December 1, 2011, among Caltius Partners IV, LP, a Delaware limited partnership
and Caltius Partners Executive IV, LP, a Delaware limited partnership, Lender,
and certain of the Borrowers, relating to the Caltius Debt.

Capital Expenditures: all liabilities incurred or expenditures made by a
Borrower or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Lender to Cash Collateralize any Obligations.

Cash Collateral Account: a demand deposit, money market or other account
maintained with Lender and subject to Lender’s Liens.

Cash Collateralize: the delivery of cash to Lender, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Obligations arising under Bank
Products), Lender’s good faith estimate of the amount that is due or could
become due, including all fees and other amounts relating to such Obligations.
“Cash Collateralization” has a correlative meaning.

Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by Lender or a commercial bank organized under the
laws of the United States or any state or district thereof, rated A-1 (or
better) by S&P or P-1 (or better) by

 

-4-



--------------------------------------------------------------------------------

Moody’s at the time of acquisition, and (unless issued by Lender) not subject to
offset rights; (c) repurchase obligations with a term of not more than 30 days
for underlying investments of the types described in clauses (a) and (b) entered
into with any bank described in clause (b); (d) commercial paper issued by
Lender or rated A-1 (or better) by S&P or P-1 (or better) by Moody’s, and
maturing within nine months of the date of acquisition; and (e) shares of any
money market fund that has substantially all of its assets invested continuously
in the types of investments referred to above, has net assets of at least
$500,000,000 and has the highest rating obtainable from either Moody’s or S&P.

Cash Management Services: any services provided from time to time by Lender or
any of its Affiliates to any Borrower or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank of International Settlements,
the Basel Committee on Banking Supervision (or any similar authority) or any
other Governmental Authority.

Change of Control: (a) Parent ceases to own and control, beneficially and of
record, directly or indirectly, all Equity Interests in all other Borrowers
(other than Radiant Logistics Partners LLC); (b) Parent and Bohn H. Crain cease
to own and control, beneficially and of record, directly or indirectly, all
Equity Interests in Radiant Logistics Partners LLC; (c) any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
acquires ownership, directly or indirectly, beneficially or of record, of Equity
Interests representing more of the aggregate ordinary voting power represented
by the issued and outstanding Equity Interests of Parent than owned by Bohn H.
Crain; (d) a change in the majority of directors of Parent during any 24 month
period, unless approved by the majority of directors serving at the beginning of
such period; or (e) the sale or transfer of all or substantially all of a
Borrower’s assets, except to another Borrower.

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations) incurred by any
Indemnitee or asserted against any Indemnitee by any Obligor or other Person, in
any way relating to (a) any Loans, Letters of Credit, Loan Documents, or the use
thereof or transactions relating thereto, (b) any action taken or omitted in
connection with any Loan Documents, (c) the existence or perfection of any
Liens, or realization upon any Collateral, (d) exercise of any rights or
remedies under any Loan Documents or Applicable Law, or (e) failure by any
Obligor to perform or observe any terms of any Loan Document, in each case
including all costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto.

 

-5-



--------------------------------------------------------------------------------

Closing Date: as defined in Section 6.1.

Code: the Internal Revenue Code of 1986.

Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.

Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitment pursuant to Section 2.1.3; or (c) the date on which the Revolver
Commitment is terminated pursuant to Section 11.2.

Compliance Certificate: a certificate, in form and substance satisfactory to
Lender, by which Borrowers certify compliance with Section 10.3, and calculate
the applicable Level for the Applicable Margin.

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of a Borrower, the Obligations. The
Debt of a Person shall include any recourse Debt of any partnership in which
such Person is a general partner or joint venturer.

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

 

-6-



--------------------------------------------------------------------------------

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.

Deposit Account Control Agreements: the Deposit Account control agreements to be
executed by each institution maintaining a Deposit Account for a Borrower, in
favor of Lender, as security for the Obligations.

Dilution Percent: the percent, for any period determined by Lender, equal to
(a) bad debt write-downs or write-offs, discounts, returns, promotions, credits,
credit memos and other dilutive items with respect to Accounts, divided by
(b) gross sales.

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); any distribution, advance
or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.

Dollars: lawful money of the United States.

Dominion Account: a special account established by Borrowers at Lender or a bank
acceptable to Lender, over which Lender has exclusive control for withdrawal
purposes.

EBITDA: determined on a consolidated basis for Borrowers and Subsidiaries, net
income, calculated before interest expense, provision for income taxes,
depreciation and amortization expense, gains or losses arising from the sale of
capital assets, gains arising from the write-up of assets, any extraordinary
gains and any non-cash items (including, without limitation, any change in
contingent consideration and Equity Credits) (in each case, to the extent
included in determining net income).

Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods or rendition of services, is payable
in Dollars and is deemed by Lender, in its Permitted Discretion, to be an
Eligible Account. Without limiting the foregoing, no Account shall be an
Eligible Account if (a) it is unpaid for more than 60 days after the original
due date, or more than 90 days after the original invoice date; (b) 50% or more
of the Accounts owing by the Account Debtor are not Eligible Accounts; (c) when
aggregated with other Accounts owing by the Account Debtor, it exceeds 10% of
the aggregate Eligible Accounts (or such higher percentage as Lender may
establish for the Account Debtor from time to time); (d) it does not conform
with a covenant or representation herein; (e) it is owing by a creditor or
supplier, or is otherwise subject to a potential offset, counterclaim, dispute,
deduction, discount, recoupment, reserve, defense, chargeback, credit or
allowance (but ineligibility shall be limited to the amount thereof); (f) an
Insolvency Proceeding has been commenced by or against the Account Debtor; or
the Account Debtor has failed, has suspended or ceased doing business, is
liquidating, dissolving or winding up its affairs, is not Solvent, or is subject
to any country sanctions program or specially designated nationals list
maintained by the Office of Foreign Assets Control of the U.S. Treasury
Department; or the applicable Borrower is not able to bring suit or enforce
remedies against the Account Debtor through judicial process; (g) the Account
Debtor is organized or has its principal offices or assets outside the United
States or Canada; (h) it is owing by a Governmental Authority, unless the
Account Debtor is the United States or any department, agency or instrumentality
thereof and the Account has been assigned to Lender in compliance with the
federal Assignment of Claims Act; provided, however, that in Lender’s

 

-7-



--------------------------------------------------------------------------------

discretion from time to time, Lender may waive the requirement for compliance
with the federal Assignment of Claims Act for up to $250,000 of Accounts; (i) it
is not subject to a duly perfected, first priority Lien in favor of Lender, or
is subject to any other Lien; (j) the goods giving rise to it have not been
delivered to the Account Debtor, the services giving rise to it have not been
accepted by the Account Debtor or have not been finally and fully completed, or
it otherwise does not represent a final sale; (k) it is evidenced by Chattel
Paper or an Instrument of any kind, or has been reduced to judgment; (l) its
payment has been extended or the Account Debtor has made a partial payment;
(m) it arises from a sale to an Affiliate, from a sale on a cash-on-delivery,
bill-and-hold, sale-or-return, sale-on-approval, consignment, or other
repurchase or return basis, or from a sale for personal, family or household
purposes; (n) it represents a progress billing or retainage, or relates to
services for which a performance, surety or completion bond or similar assurance
has been issued; (o) the Account Debtor is a Foreign Agent; (p) it has not yet
been billed to the Account Debtor; (q) Accounts owned or generated by a target
acquired in connection with a Permitted Acquisition, until the completion of a
field examination with respect to such target satisfactory to Lender; or (r) it
includes a billing for interest, fees or late charges, but ineligibility shall
be limited to the extent thereof. In calculating delinquent portions of Accounts
under clauses (a) and (b), credit balances more than 90 days old will be
excluded.

Eligible Foreign Account: an Account owing from an Account Debtor that is
organized or has its principal offices or assets outside the United States or
Canada, and which: (a) either (i) the Account Debtor is located in an Approved
Jurisdiction (other than Canada) or is otherwise satisfactory to Lender in its
sole discretion, or (ii) the Account is supported by a letter of credit
(delivered to and directly drawable by Lender) or credit insurance satisfactory
in all respects to Lender; and (b) otherwise satisfies the criteria for Eligible
Accounts (other than due to the operation of clause (g) of the definition of
Eligible Accounts).

Eligible Foreign Agent Account: an Account owing from a Foreign Agent and which:
(a) the Foreign Agent is a member of World Cargo Alliance, WPA, GLN and others
approved by Lender in its sole discretion, and (b) otherwise satisfies the
criteria for Eligible Accounts (other than due to the operation of clause (o) of
the definition of Eligible Accounts).

Eligible Unbilled Account: an Account for which an invoice has not yet been
issued by a Borrower to the applicable Account Debtor, but which otherwise
satisfies the criteria for Eligible Accounts (other than due to the operation of
clause (p) of the definition of Eligible Accounts), so long as an invoice is
issued therefor within: (i) in the case of shipments in the United States and
internationally by air, 30 days of the date of shipment, and (ii) in the case of
shipments internationally by water, 45 days of the date of shipment.

Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, credit bid,
or otherwise).

Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.

 

-8-



--------------------------------------------------------------------------------

Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.

Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.

Equity Credits: for any period, the sum of expenses incurred by Borrowers in the
ordinary course of business in such period which are paid through the issuance
of common stock (or options to purchase common stock) in Parent in such period.

Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.

ERISA: the Employee Retirement Income Security Act of 1974.

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) the determination that any Pension Plan or Multiemployer Plan is considered
an at risk plan or a plan in critical or endangered status under the Code, ERISA
or the Pension Protection Act of 2006; (f) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (g) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Obligor or ERISA Affiliate.

Event of Default: as defined in Section 11.

Excluded Tax: with respect to Lender or any other recipient of a payment to be
made by or on account of any Obligation, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of Lender, in which its applicable
lending office is located; (b) any branch profits taxes imposed by the United
States or any similar tax imposed by any other jurisdiction in which Borrower
Agent is located; and (c) taxes imposed on it by reason of Section 1471 or 1472
of the Code.

 

-9-



--------------------------------------------------------------------------------

Extraordinary Expenses: all costs, expenses or advances that Lender may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Lender, any Obligor, any representative of creditors of
an Obligor or any other Person) in any way relating to any Collateral (including
the validity, perfection, priority or avoidability of Lender’s Liens with
respect to any Collateral), Loan Documents, Letters of Credit or Obligations,
including any lender liability or other Claims; (c) the exercise, protection or
enforcement of any rights or remedies of Lender in, or the monitoring of, any
Insolvency Proceeding; (d) settlement or satisfaction of any taxes, charges or
Liens with respect to any Collateral; (e) any Enforcement Action; and
(f) negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations.
Such costs, expenses and advances include transfer fees, Other Taxes, storage
fees, insurance costs, permit fees, utility reservation and standby fees, legal
fees, appraisal fees, brokers’ fees and commissions, auctioneers’ fees and
commissions, accountants’ fees, environmental study fees, wages and salaries
paid to employees of any Obligor or independent contractors in liquidating any
Collateral, and travel expenses.

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Lender on the applicable day on
such transactions, as determined by Lender.

Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.

Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on June 30 of each year.

Fixed Charge Coverage Ratio: the ratio, for any period, determined on a
consolidated basis for Borrowers and Subsidiaries for such period, of (a) EBITDA
minus Capital Expenditures (except those financed with Borrowed Money other than
Revolver Loans) and cash taxes paid, to (b) Fixed Charges.

Fixed Charges: the sum of interest expense (other than payment-in-kind),
principal payments made on Borrowed Money (including on account of any
earn-outs), and Distributions made (other than Distributions between Borrowers).

FLSA: the Fair Labor Standards Act of 1938.

Foreign Agent: a logistics company which is organized or has its principal
offices or assets outside the United States or Canada.

 

-10-



--------------------------------------------------------------------------------

Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.

Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the Obligations
would result in material tax liability to Borrowers.

Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding);
(b) if such Obligations are LC Obligations or inchoate or contingent in nature,
Cash Collateralization thereof (or delivery of a standby letter of credit
acceptable to Lender in its discretion, in the amount of required Cash
Collateral); and (c) a release of any Claims of Obligors against Lender arising
on or before the payment date. The Revolver Loans shall not be deemed to have
been paid in full until the Revolver Commitment has expired or been terminated.

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority: any federal, state, local, foreign or other agency,
authority, body, commission, court, instrumentality, political subdivision, or
other entity or officer exercising executive, legislative, judicial, regulatory
or administrative functions for any governmental, judicial, investigative,
regulatory or self-regulatory authority.

Guarantor Payment: as defined in Section 5.9.3.

Guarantors: each Person who guarantees payment or performance of any
Obligations.

Guaranty: each guaranty agreement executed by a Guarantor in favor of Lender.

Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.

Inactive Subsidiaries: (a) Radiant Logistics Global Services, Inc., a Washington
corporation, and (b) Transmart, Inc., a Delaware corporation.

Indemnified Taxes: Taxes other than Excluded Taxes.

Indemnitees: Lender and its officers, directors, employees, Affiliates, agents
and attorneys.

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment

 

-11-



--------------------------------------------------------------------------------

law; (b) the appointment of a receiver, trustee, liquidator, administrator,
conservator or other custodian for such Person or any part of its Property; or
(c) an assignment or trust mortgage for the benefit of creditors.

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

Interest Period: as defined in Section 3.1.3.

Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).

Investment: an Acquisition, an acquisition of record or beneficial ownership of
any Equity Interests of a Person, or an advance or capital contribution to or
other investment in a Person.

IP Assignment: a collateral assignment or security agreement pursuant to which
an Obligor grants a Lien on Intellectual Property to Lender, as security for the
Obligations.

IRS: the United States Internal Revenue Service.

Judgment Currency: as defined in Section 1.5.

LC Application: an application by Borrower Agent to Lender for issuance of a
Letter of Credit, in form and substance satisfactory to Lender.

LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit, and (ii) no more than 120 days from issuance, in the
case of documentary Letters of Credit; (d) the Letter of Credit and payments
thereunder are denominated in Dollars; and (e) the purpose and form of the
proposed Letter of Credit is satisfactory to Lender in its discretion.

 

-12-



--------------------------------------------------------------------------------

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Lender in
connection with any Letter of Credit.

LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit; and (b) the stated amount of
all outstanding Letters of Credit.

LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent, in form satisfactory to Lender.

LC Reserve: the aggregate of all LC Obligations, other than those that have been
Cash Collateralized.

Lender Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Lender.

Letter of Credit: any standby or documentary letter of credit issued by Lender
for the account of a Borrower, or any indemnity, guarantee, exposure transmittal
memorandum or similar form of credit support issued by Lender for the benefit of
a Borrower.

Letter of Credit Subline: $2,000,000.

LIBOR: for any Interest Period for a LIBOR Loan, the per annum rate of interest
(rounded up, if necessary, to the nearest 1/8th of 1%) determined by Lender at
approximately 11:00 a.m. (London time) two Business Days prior to commencement
of such Interest Period, for a term comparable to such Interest Period, equal to
(a) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source designated by Lender); or (b) if
BBA LIBOR is unavailable for any reason, the interest rate at which Dollar
deposits in the approximate amount of the LIBOR Loan would be offered by
Lender’s London branch to major banks in the London interbank Eurodollar market.
If the Board of Governors imposes a Reserve Percentage with respect to LIBOR
deposits, then LIBOR shall be the foregoing rate, divided by 1 minus the Reserve
Percentage.

LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.

LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

Lien: an interest in Property securing an obligation owed to, or a claim by,
another Person, including any lien, security interest, pledge, hypothecation,
assignment, trust, reservation, encroachment, easement, right-of-way, covenant,
condition, restriction, lease, or other title exception or encumbrance.

 

-13-



--------------------------------------------------------------------------------

Loan: a Revolver Loan.

Loan Documents: this Agreement, Other Agreements and Security Documents.

Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.

Margin Stock: as defined in Regulation U of the Board of Governors.

Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties or condition (financial or otherwise) of any Borrower or
Guarantor, on the value of any material Collateral, on the enforceability of any
Loan Documents, or on the validity or priority of Lender’s Liens on any
Collateral; (b) impairs the ability of a Borrower or Guarantor to perform its
obligations under the Loan Documents, including repayment of any Obligations; or
(c) otherwise impairs the ability of Lender to enforce or collect any
Obligations or to realize upon any material portion of the Collateral.

Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Person, including
the Securities Act of 1933; (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or (c) that relates to Subordinated Debt, or to Debt in an aggregate amount of
$250,000 or more.

Moody’s: Moody’s Investors Service, Inc., and its successors.

Mortgage: a mortgage, deed of trust or deed to secure debt pursuant to which a
Borrower grants a Lien on its Real Estate to Lender, as security for the
Obligations.

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien senior to Lender’s Liens on Collateral sold; (c) transfer or
similar taxes; and (d) reserves for indemnities, until such reserves are no
longer needed.

Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent to
request a Borrowing of Revolver Loans, in form satisfactory to Lender.

 

-14-



--------------------------------------------------------------------------------

Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any Loans
as LIBOR Loans, in form satisfactory to Lender.

Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents, (d) Bank
Product Debt, and (e) other Debts, obligations and liabilities of any kind owing
by any Obligor to Lender, whether now existing or hereafter arising, whether
evidenced by a note or other writing, whether allowed in any Insolvency
Proceeding, whether arising from an extension of credit, issuance of a letter of
credit, acceptance, loan, guaranty, indemnification or otherwise, and whether
direct or indirect, absolute or contingent, due or to become due, primary or
secondary, or joint or several.

Obligor: each Borrower, Guarantor, or other Person that is liable for payment of
any Obligations or that has granted a Lien in favor of Lender on its assets to
secure any Obligations.

Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, consistent with past practices and undertaken in good faith.

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.

OSHA: the Occupational Safety and Hazard Act of 1970.

Other Agreement: each LC Document, the Caltius Subordination Agreement,
Borrowing Base Certificate, Compliance Certificate, financial statement or
report delivered hereunder; or other document, instrument or agreement (other
than this Agreement or a Security Document) now or hereafter delivered by an
Obligor or other Person to Lender in connection with any transactions relating
hereto.

Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.

Overadvance: as defined in Section 2.1.4.

Parent: Radiant Logistics, Inc., a Delaware corporation

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.

 

-15-



--------------------------------------------------------------------------------

PBGC: the Pension Benefit Guaranty Corporation.

Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by any Obligor or ERISA Affiliate or to which the
Obligor or ERISA Affiliate contributes or has an obligation to contribute, or in
the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the preceding five plan years.

Permitted Acquisition: any Acquisition as long as (a) no Default or Event of
Default exists or is caused thereby; (b) the Acquisition is consensual; (c) the
assets, business or Person being acquired is useful or engaged in the business
of Borrowers and Subsidiaries, is located or organized within the United States
or an Approved Jurisdiction, and had positive EBITDA for the 12 month period
most recently ended; (d) no Debt or Liens are incurred, assumed or result from
the Acquisition, except Debt permitted under Section 10.2.1(f) or (j); (e) upon
giving pro forma effect thereto, for the 30 days preceding on an average daily
basis and as of the Acquisition, Availability is at least the greater of:
(i) 20% of the Borrowing Base, and (ii) $5,000,000; and (f) Borrowers deliver to
Lender, at least 10 Business Days prior to the Acquisition, copies of all
material agreements relating thereto and a certificate, in form and substance
satisfactory to Lender, stating that the Acquisition is a “Permitted
Acquisition” and demonstrating compliance with the foregoing requirements.

Permitted Asset Disposition: as long as no Default or Event of Default exists
and all Net Proceeds are remitted to Lender, an Asset Disposition that is (a) a
sale of Inventory in the Ordinary Course of Business; (b) a disposition of
Equipment that, in the aggregate during any 12 month period, has a fair market
or book value (whichever is more) of $250,000 or less; (c) a disposition of
Inventory that is obsolete, unmerchantable or otherwise unsalable in the
Ordinary Course of Business; (d) termination of a lease of real or personal
Property that is not necessary for the Ordinary Course of Business, could not
reasonably be expected to have a Material Adverse Effect and does not result
from an Obligor’s default; (e) dispositions among Borrowers; or (f) approved in
writing by Lender.

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; or (g) in an aggregate amount of $250,000 or less at any time.

Permitted Discretion: a determination made in the exercise, in good faith, of
reasonable business judgment (from the reasonable perspective of a secured,
asset-based lender).

Permitted Lien: as defined in Section 10.2.2.

 

-16-



--------------------------------------------------------------------------------

Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount does not exceed $250,000 at any time.

Person: any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.

Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

Platform: as defined in Section 12.3.3.

Prime Rate: the rate of interest announced by Lender from time to time as its
prime rate. Such rate is set by Lender on the basis of various factors,
including its costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such rate. Any change in such rate publicly announced
by Lender shall take effect at the opening of business on the day specified in
the announcement.

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not have a Material Adverse Effect, nor result in
forfeiture or sale of any assets of the Obligor; (e) no Lien is imposed on
assets of the Obligor, unless bonded and stayed to the satisfaction of Lender;
and (f) if the obligation results from entry of a judgment or other order, such
judgment or order is stayed pending appeal or other judicial review.

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced; (b) it has a final maturity no
sooner than, a weighted average

 

-17-



--------------------------------------------------------------------------------

life no less than, and an interest rate no greater than, the Debt being
extended, renewed or refinanced; (c) it is subordinated to the Obligations at
least to the same extent as the Debt being extended, renewed or refinanced;
(d) the representations, covenants and defaults applicable to it are no less
favorable to Borrowers than those applicable to the Debt being extended, renewed
or refinanced; (e) no additional Lien is granted to secure it; (f) no additional
Person is obligated on such Debt; and (g) upon giving effect to it, no Default
or Event of Default exists.

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (d) or (f).

Reimbursement Date: as defined in Section 2.3.2.

Related Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following, in form and substance satisfactory to Lender and
received by Lender for review at least 15 days prior to the effective date of
the Mortgage: (a) a mortgagee title policy (or binder therefor) covering
Lender’s interest under the Mortgage, in a form and amount and by an insurer
acceptable to Lender, which must be fully paid on such effective date; (b) such
assignments of leases, estoppel letters, attornment agreements, consents,
waivers and releases as Lender may require with respect to other Persons having
an interest in the Real Estate; (c) a current, as-built survey of the Real
Estate, containing a metes-and-bounds property description and certified by a
licensed surveyor acceptable to Lender; (d) a life-of-loan flood hazard
determination and, if the Real Estate is located in a flood plain, an
acknowledged notice to borrower and flood insurance in an amount, with
endorsements and by an insurer acceptable to Lender; (e) a current appraisal of
the Real Estate, prepared by an appraiser, and in form and substance
satisfactory to Lender; (f) an environmental assessment, prepared by
environmental engineers acceptable to Lender, and accompanied by such reports,
certificates, studies or data as Lender may reasonably require, which shall all
be in form and substance satisfactory to Lender; and (g) such other documents,
instruments or agreements as Lender may reasonably require with respect to any
environmental risks regarding the Real Estate.

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.

Reserve Percentage: the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/8th of 1%) applicable to member banks under regulations issued
by the Board of Governors for determining the maximum reserve requirement for
Eurocurrency liabilities.

Restricted Investment: any Investment by a Borrower or Subsidiary, other than
(a) Investments in Subsidiaries to the extent existing on the Closing Date;
(b) Cash Equivalents that are subject to Lender’s Lien and control, pursuant to
documentation in form and substance satisfactory to Lender; (c) loans and
advances permitted under Section 10.2.7; (d) Investments among Borrowers;
(e) Permitted Acquisitions; and (f) Investments in any foreign Subsidiary of any
Borrower which is organized under the laws of an Approved Jurisdiction so long
as: (i) no Default or Event of Default exists or is caused thereby, and
(ii) upon giving pro forma effect thereto, for the 30 days preceding on an
average daily basis and as of the Investment, Availability is at least the
greater of: (A) 20% of the Borrowing Base, and (B) $5,000,000.

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.

 

-18-



--------------------------------------------------------------------------------

Revolver Commitment: Lender’s obligation to make Revolver Loans and to issue
Letters of Credit in an amount up to $30,000,000 in the aggregate.

Revolver Loan: a loan made pursuant to Section 2.1.

Revolver Termination Date: the earlier of: (a) six (6) months prior to the
maturity date of any of the Caltius Debt, or (b) August 9, 2018.

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.

S&P: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
LLC business, and its successors.

Secured Parties: Lender and providers of Bank Products.

Security Documents: the Guaranties, Mortgages, IP Assignments, Deposit Account
Control Agreements, and all other documents, instruments and agreements now or
hereafter securing (or given with the intent to secure) any Obligations.

Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of a Borrower or, if the context requires, an Obligor.

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.

Spot Rate: the exchange rate, as determined by Lender, that is applicable to
conversion of one currency into another currency, which is (a) the exchange rate
reported by Bloomberg (or other commercially available source designated by
Lender) as of the end of the preceding business day in the financial market for
the first currency; or (b) if such report is unavailable for any reason, the
spot rate for the purchase of the first currency with the second currency as in
effect during the preceding business day in Lender’s principal foreign exchange
trading office for the first currency.

 

-19-



--------------------------------------------------------------------------------

Subordinated Debt: Debt incurred by a Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations, and is on terms
(including maturity, interest, fees, repayment, covenants and subordination)
satisfactory to Lender.

Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or any combination of Borrowers (including
indirect ownership by a Borrower through other entities in which the Borrower
directly or indirectly owns 50% of the voting securities or Equity Interests).

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

Trigger Period: the period (a) commencing on the day that an Event of Default
occurs, or Availability is less than $5,000,000 at any time; and (b) continuing
until, during the preceding 60 consecutive days, no Event of Default has existed
and Availability has been greater than $5,000,000 at all times.

Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.

UCC: the Uniform Commercial Code as in effect in the State of California or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code of such jurisdiction.

Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to the Code, ERISA or the Pension Protection Act of
2006 for the applicable plan year.

Unused Line Fee Rate: a per annum rate equal to 0.375%.

Upstream Payment: a Distribution by a Subsidiary of a Borrower to such Borrower.

Value: for an Account, its face amount, net of any returns, rebates, discounts
(calculated on the shortest terms), credits, allowances or Taxes (including
sales, excise or other taxes) that have been or could be claimed by the Account
Debtor or any other Person.

1.2 Accounting Terms. Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Lender before the Closing Date
and using the same inventory valuation method as used in such financial
statements, except for any change required or permitted by GAAP if Borrowers’
certified public accountants concur in such change, the change is disclosed to
Lender, and Section 10.3 is amended in a manner satisfactory to Lender to take
into account the effects of the change.

1.3 Uniform Commercial Code. As used herein, the following terms are defined in
accordance with the UCC in effect in the State of California from time to time:
“Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,” “Document,”
“Equipment,” “General Intangibles,” “Goods,” “Instrument,” “Investment
Property,” “Letter-of-Credit Right” and “Supporting Obligation.”

 

-20-



--------------------------------------------------------------------------------

1.4 Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any document,
instrument or agreement include any amendments, waivers and other modifications,
extensions or renewals (to the extent permitted by the Loan Documents); (c) any
section mean, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors and assigns; (f) time of day
mean time of day at Lender’s notice address under Section 12.3.1; or
(g) discretion of Lender mean its sole and absolute discretion. All
determinations (including calculations of Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time. Borrowing Base calculations
shall be consistent with historical methods of valuation and calculation, and
otherwise satisfactory to Lender (and not necessarily calculated in accordance
with GAAP). Borrowers shall have the burden of establishing any alleged
negligence, misconduct or lack of good faith by Lender under any Loan Documents.
No provision of any Loan Documents shall be construed against any party by
reason of such party having, or being deemed to have, drafted the provision.
Reference to a Borrower’s “knowledge” or similar concept means actual knowledge
of a Senior Officer, or knowledge that a Senior Officer would have obtained if
he or she had engaged in good faith and diligent performance of his or her
duties, including reasonably specific inquiries of employees or agents and a
good faith attempt to ascertain the matter.

1.5 Currency Equivalents.

1.5.1 Calculations. All references in the Loan Documents to Loans, Letters of
Credit, Obligations, Borrowing Base components and other amounts shall be
denominated in Dollars, unless expressly provided otherwise. The Dollar
equivalent of any amounts denominated or reported under a Loan Document in a
currency other than Dollars shall be determined by Lender on a daily basis,
based on the current Spot Rate. Borrowers shall report Value and other Borrowing
Base components to Lender in the currency invoiced by Borrowers or shown in
Borrowers’ financial records, and unless expressly provided otherwise, shall
deliver financial statements and calculate financial covenants in Dollars.

1.5.2 Judgments. If, for purposes of obtaining judgment in any court, it is
necessary to convert a sum from the currency provided under a Loan Document
(“Agreement Currency”) into another currency, the Spot Rate shall be used as the
rate of exchange. Notwithstanding any judgment in a currency (“Judgment
Currency”) other than the Agreement Currency, a Borrower shall discharge its
obligation in respect of any sum due under a Loan Document only if, on the
Business Day following receipt by Lender of payment in the Judgment

 

-21-



--------------------------------------------------------------------------------

Currency, Lender can use the amount paid to purchase the sum originally due in
the Agreement Currency. If the purchased amount is less than the sum originally
due, such Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify Lender against such loss. If the purchased amount is
greater than the sum originally due, Lender shall return the excess amount to
such Borrower (or to the Person legally entitled thereto).

SECTION 2 CREDIT FACILITIES

2.1 Revolver Commitment.

2.1.1 Revolver Loans. Lender agrees, on the terms set forth herein, to make
Revolver Loans to Borrowers in an aggregate amount up to the Revolver
Commitment, from time to time through the Commitment Termination Date. The
Revolver Loans may be repaid and reborrowed as provided herein. In no event
shall Lender have any obligation to honor a request for a Revolver Loan if the
unpaid balance of Revolver Loans outstanding at such time (including the
requested Loan) would exceed the Borrowing Base.

2.1.2 Use of Proceeds. The proceeds of Revolver Loans shall be used by Borrowers
solely (a) to satisfy existing Debt; (b) to pay fees and transaction expenses
associated with the closing of this credit facility; (c) to pay Obligations in
accordance with this Agreement; and (d) for other lawful corporate purposes of
Borrowers, including working capital.

2.1.3 Voluntary Reduction or Termination of Revolver Commitment.

(a) The Revolver Commitment shall terminate on the Revolver Termination Date,
unless sooner terminated in accordance with this Agreement. Upon at least 90
days prior written notice to Lender, Borrowers may, at their option, terminate
the Revolver Commitment and this credit facility. Any notice of termination
given by Borrowers shall be irrevocable. On the termination date, Borrowers
shall make Full Payment of all Obligations.

(b) Borrowers may permanently reduce the Revolver Commitment upon at least 90
days prior written notice to Lender, which notice shall specify the amount of
the reduction and shall be irrevocable once given. Each reduction shall be in a
minimum amount of $5,000,000, or an increment of $1,000,000 in excess thereof.

(c) Concurrently with any reduction in or termination of the Revolver Commitment
in the first Loan Year, for whatever reason (including an Event of Default),
Borrowers shall pay to Lender, as liquidated damages for loss of bargain (and
not as a penalty), an amount equal to 1.00% of the Revolver Commitment being
reduced or terminated. No termination charge shall be payable if termination
occurs on the Revolver Termination Date.

2.1.4 Overadvances. If the aggregate Revolver Loans exceed the Borrowing Base
(“Overadvance”) at any time, the excess amount shall be payable by Borrowers on
demand by Lender, but all such Revolver Loans shall nevertheless constitute
Obligations secured by the Collateral and entitled to all benefits of the Loan
Documents. Any funding or sufferance of an Overadvance shall not constitute a
waiver of the Event of Default caused thereby.

2.2 Intentionally Omitted.

 

-22-



--------------------------------------------------------------------------------

2.3 Letter of Credit Facility.

2.3.1 Issuance of Letters of Credit. Lender agrees to issue Letters of Credit
from time to time until 30 days prior to the Revolver Termination Date (or until
the Commitment Termination Date, if earlier), on the terms set forth herein,
including the following:

(a) Each Borrower acknowledges that Lender’s willingness to issue any Letter of
Credit is conditioned upon its receipt of a LC Application with respect to the
requested Letter of Credit, as well as such other instruments and agreements as
Lender may customarily require for issuance of a letter of credit of similar
type and amount. Lender shall have no obligation to issue any Letter of Credit
unless (i) it receives a LC Request and LC Application at least three Business
Days prior to the requested date of issuance; and (ii) each LC Condition is
satisfied.

(b) Letters of Credit may be requested by a Borrower to support obligations
incurred in the Ordinary Course of Business, or as otherwise approved by Lender.
The renewal or extension of any Letter of Credit shall be treated as the
issuance of a new Letter of Credit, except that delivery of a new LC Application
shall be required at the discretion of Lender.

(c) Borrowers assume all risks of the acts, omissions or misuses of any Letter
of Credit by the beneficiary. In connection with issuance of any Letter of
Credit, Lender shall not be responsible for the existence, character, quality,
quantity, condition, packing, value or delivery of any goods purported to be
represented by any Documents; any differences or variation in the character,
quality, quantity, condition, packing, value or delivery of any goods from that
expressed in any Documents; the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Documents or of any endorsements thereon; the
time, place, manner or order in which shipment of goods is made; partial or
incomplete shipment of, or failure to ship, any goods referred to in a Letter of
Credit or Documents; any deviation from instructions, delay, default or fraud by
any shipper or other Person in connection with any goods, shipment or delivery;
any breach of contract between a shipper or vendor and a Borrower; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any Letter of Credit or the proceeds thereof; or any consequences arising
from causes beyond the control of Lender, including any act or omission of a
Governmental Authority. No Indemnitee shall be liable to any Obligor or other
Person for any action taken or omitted to be taken in connection with any Letter
of Credit or LC Documents except as a result of its gross negligence or willful
misconduct. Lender shall be fully subrogated to the rights and remedies of each
beneficiary whose claims against Borrowers are discharged with proceeds of any
Letter of Credit.

(d) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Lender shall be entitled
to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Lender, in good
faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Lender may consult with and employ legal counsel, accountants and
other experts to advise it concerning its obligations, rights and remedies, and
shall be entitled to act upon, and shall be fully protected in any action taken
in good faith reliance upon, any advice given by such experts. Lender may employ
agents and attorneys-in-fact in connection with any matter relating to Letters
of Credit or LC Documents, and shall not be liable for the negligence or
misconduct of agents and attorneys-in-fact selected with reasonable care.

 

-23-



--------------------------------------------------------------------------------

(e) The parties hereto hereby acknowledge and agree that all letters of credit
issued by Bank of America, N.A. for the account of any Borrower prior to the
date hereof and outstanding as of the date hereof (the “Existing Letters of
Credit”), shall constitute Letters of Credit under this Agreement on and after
the date hereof with the same effect as if such Existing Letters of Credit were
issued by Lender at the request of Borrowers on the date hereof.

2.3.2 Reimbursement. If Lender honors any request for payment under a Letter of
Credit, Borrowers shall pay to Lender, on the same day (“Reimbursement Date”),
the amount paid under such Letter of Credit, together with interest at the
interest rate for Base Rate Revolver Loans from the Reimbursement Date until
payment by Borrowers. The obligation of Borrowers to reimburse Lender for any
payment made under a Letter of Credit shall be absolute, unconditional,
irrevocable, and joint and several, and shall be paid without regard to any lack
of validity or enforceability of any Letter of Credit or the existence of any
claim, setoff, defense or other right that Borrowers may have at any time
against the beneficiary. Whether or not Borrower Agent submits a Notice of
Borrowing, Borrowers shall be deemed to have requested a Borrowing of Base Rate
Revolver Loans in an amount necessary to pay all amounts due on any
Reimbursement Date.

2.3.3 Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Availability is less than zero, (c) after the
Commitment Termination Date, or (d) within 20 Business Days prior to the
Revolver Termination Date, then Borrowers shall, at Lender’s request, Cash
Collateralize the stated amount of all outstanding Letters of Credit and pay to
Lender the amount of all other LC Obligations. If Borrowers fail to provide Cash
Collateral as required herein, Lender may advance, as Revolver Loans, the amount
of the Cash Collateral required.

SECTION 3 INTEREST, FEES AND CHARGES

3.1 Interest.

3.1.1 Rates and Payment of Interest.

(a) The Obligations shall bear interest (i) if a Base Rate Loan, at the Base
Rate in effect from time to time, plus the Applicable Margin; (ii) if a LIBOR
Loan, at LIBOR for the applicable Interest Period, plus the Applicable Margin;
and (iii) if any other Obligation (including, to the extent permitted by law,
interest not paid when due), at the Base Rate in effect from time to time, plus
the Applicable Margin for Base Rate Revolver Loans.

(b) During an Insolvency Proceeding with respect to any Borrower, or during any
other Event of Default if Lender in its discretion so elects, Obligations shall
bear interest at the Default Rate (whether before or after any judgment). Each
Borrower acknowledges that the cost and expense to Lender due to an Event of
Default are difficult to ascertain and that the Default Rate is fair and
reasonable compensation for this.

(c) Interest shall accrue from the date a Loan is advanced or Obligation is
incurred or payable, until paid in full by Borrowers. If a Loan is repaid on the
same day made, one day’s interest shall accrue. Interest accrued on the Loans
shall be due and payable in arrears, (i) on the first day of each month; (ii) on
any date of prepayment, with respect to the principal amount of Loans being
prepaid; and (iii) on the Commitment Termination Date. Interest accrued

 

-24-



--------------------------------------------------------------------------------

on any other Obligations shall be due and payable as provided in the Loan
Documents and, if no payment date is specified, shall be due and payable on
demand. Notwithstanding the foregoing, interest accrued at the Default Rate
shall be due and payable on demand.

3.1.2 Application of LIBOR to Outstanding Loans.

(a) Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Default or Event of Default, Lender may declare that no Loan
may be made, converted or continued as a LIBOR Loan.

(b) Whenever Borrowers desire to convert or continue Loans as LIBOR Loans,
Borrower Agent shall give Lender a Notice of Conversion/Continuation, no later
than 11:00 a.m. at least three Business Days before the requested conversion or
continuation date. Each Notice of Conversion/Continuation shall be irrevocable,
and shall specify the amount of Loans to be converted or continued, the
conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified). If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans.

3.1.3 Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which interest period shall be 30, 60, or 90 days;
provided, however, that:

(a) the Interest Period shall begin on the date the Loan is made or continued
as, or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;

(b) if any Interest Period begins on a day for which there is no corresponding
day in the calendar month at its end or if such corresponding day falls after
the last Business Day of such month, then the Interest Period shall expire on
the last Business Day of such month; and if any Interest Period would otherwise
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and

(c) no Interest Period shall extend beyond the Revolver Termination Date.

3.1.4 Interest Rate Not Ascertainable. If Lender shall determine that on any
date for determining LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Lender shall immediately notify
Borrowers of such determination. Until Lender notifies Borrowers that such
circumstance no longer exists, the obligation of Lender to make LIBOR Loans
shall be suspended, and no further Loans may be converted into or continued as
LIBOR Loans.

3.2 Fees.

3.2.1 Unused Line Fee. Borrowers shall pay to Lender a fee equal to the Unused
Line Fee Rate times the amount by which the Revolver Commitment exceeds the

 

-25-



--------------------------------------------------------------------------------

average daily balance of Revolver Loans and stated amount of Letters of Credit
during any month. Such fee shall be payable in arrears, on the first day of each
month and on the Commitment Termination Date.

3.2.2 LC Facility Fees. Borrowers shall pay to Lender (a) a fee equal to the
Applicable Margin in effect for LIBOR Revolver Loans times the average daily
stated amount of Letters of Credit, which fee shall be payable monthly in
arrears, on the first day of each month; and (b) all customary charges
associated with the issuance, amending, negotiating, payment, processing,
transfer and administration of Letters of Credit, which charges shall be paid as
and when incurred. During an Event of Default, the fee payable under clause
(a) shall be increased by 2% per annum.

3.2.3 Closing Fee. On the Closing Date, Borrowers shall pay to Lender a closing
fee of $150,000.

3.3 Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days. Each determination by
Lender of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error. All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate as to amounts payable by
Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.8, submitted to Borrower Agent
by Lender shall be final, conclusive and binding for all purposes, absent
manifest error, and Borrowers shall pay such amounts to the appropriate party
within 10 days following receipt of the certificate.

3.4 Reimbursement Obligations. Borrowers shall reimburse Lender for all
Extraordinary Expenses. Borrowers shall also reimburse Lender for all actual
legal, accounting, appraisal, consulting, and other fees, costs and expenses
incurred by it in connection with (a) negotiation and preparation of any Loan
Documents, including any amendment or other modification thereof;
(b) administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Lender’s Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; and (c) subject to the limits of
Section 10.1.1(b), each inspection, audit or appraisal with respect to any
Obligor or Collateral, whether prepared by Lender’s personnel or a third party.
All legal, accounting and consulting fees shall be charged to Borrowers by
Lender’s professionals at their full hourly rates, regardless of any reduced or
alternative fee billing arrangements that Lender or any of its Affiliates may
have with such professionals with respect to this or any other transaction.
Borrowers acknowledge that counsel may provide Lender with a benefit (such as a
discount, credit or accommodation for other matters) based on counsel’s overall
relationship with Lender, including fees paid hereunder. If, for any reason
(including inaccurate reporting on financial statements or a Compliance
Certificate), it is determined that a higher Applicable Margin should have
applied to a period than was actually applied, then the proper margin shall be
applied retroactively and Borrowers shall immediately pay to Lender an amount
equal to the difference between the amount of interest and fees that would have
accrued using the proper margin and the amount actually paid. All amounts
payable by Borrowers under this Section shall be due on demand.

 

-26-



--------------------------------------------------------------------------------

3.5 Illegality. If Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for Lender to make, maintain or fund LIBOR Loans, or to determine or charge
interest rates based upon LIBOR, or any Governmental Authority has imposed
material restrictions on the authority of Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
Lender to Borrower Agent, any obligation of Lender to make or continue LIBOR
Loans or to convert Base Rate Loans to LIBOR Loans shall be suspended until
Lender notifies Borrower Agent that the circumstances giving rise to such
determination no longer exist. Upon delivery of such notice, Borrowers shall
prepay or, if applicable, convert all LIBOR Loans to Base Rate Loans, either on
the last day of the Interest Period therefor, if Lender may lawfully continue to
maintain LIBOR Loans to such day, or immediately, if Lender may not lawfully
continue to maintain LIBOR Loans. Upon any such prepayment or conversion,
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

3.6 Inability to Determine Rates. If Lender notifies Borrower Agent for any
reason in connection with a request for a Borrowing of, conversion to or
continuation of, a LIBOR Loan that (a) Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, (b) adequate and reasonable means do not exist for
determining LIBOR for the requested Interest Period, or (c) LIBOR for the
requested Interest Period does not adequately and fairly reflect the cost to
Lender of funding such Loan, then the obligation of Lender to make or maintain
LIBOR Loans shall be suspended until it revokes the notice. Upon receipt of the
notice, Borrower Agent may revoke any pending request for a Borrowing of,
conversion to or continuation of a LIBOR Loan or, failing that, will be deemed
to have submitted a request for a Base Rate Loan.

3.7 Increased Costs; Capital Adequacy.

3.7.1 Change in Law. If any Change in Law shall:

(a) impose modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
Lender (except any reserve requirement reflected in LIBOR);

(b) subject Lender to any Tax with respect to any Loan, Loan Document or Letter
of Credit, or change the basis of taxation of payments to Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 5.8 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
Lender); or

(c) impose on Lender or any interbank market any other condition, cost or
expense affecting any Loan, Loan Document, Letter of Credit or the Revolver
Commitment;

and the result thereof shall be to increase the cost to Lender of making or
maintaining any Loan or the Revolver Commitment, or to increase the cost to
Lender of issuing or maintaining any Letter of Credit, or to reduce the amount
of any sum received or receivable by Lender hereunder (whether of principal,
interest or any other amount) then, upon request by Lender, Borrowers will pay
to Lender such additional amount or amounts as will compensate Lender for such
additional costs incurred or reduction suffered.

 

-27-



--------------------------------------------------------------------------------

3.7.2 Capital Adequacy. If Lender determines that any Change in Law affecting
Lender or its holding company regarding capital requirements has or would have
the effect of reducing the rate of return on Lender’s or such holding company’s
capital as a consequence of this Agreement, the Revolver Commitment, Loans or
Letters of Credit to a level below that which Lender or such holding company
could have achieved but for such Change in Law (taking into consideration
Lender’s and such holding company’s policies with respect to capital adequacy),
then from time to time Borrowers will pay to Lender such additional amount or
amounts as will compensate it or its holding company for any such reduction
suffered.

3.7.3 Compensation. Failure or delay on the part of Lender to demand
compensation pursuant to this Section shall not constitute a waiver of its right
to demand such compensation, but Borrowers shall not be required to compensate
Lender for any increased costs incurred or reductions suffered more than nine
months prior to the date that Lender notifies Borrower Agent of the Change in
Law giving rise to such increased costs or reductions and of Lender’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.8 Mitigation. If Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay additional
amounts under Section 5.8, then Lender shall use reasonable efforts to designate
a different lending office or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of Lender,
such designation or assignment (a) would eliminate the need for such notice or
reduce amounts payable or to be withheld in the future, as applicable; and
(b) would not subject Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to it or unlawful. Borrowers shall pay all
reasonable costs and expenses incurred by Lender in connection with any such
designation or assignment.

3.9 Funding Losses. If for any reason (a) any Borrowing of, or conversion to or
continuation of, a LIBOR Loan does not occur on the date specified therefor in a
Notice of Borrowing or Notice of Conversion/Continuation (whether or not
withdrawn), (b) any repayment or conversion of a LIBOR Loan occurs on a day
other than the end of its Interest Period, or (c) Borrowers fail to repay a
LIBOR Loan when required hereunder, then Borrowers shall pay to Lender all
resulting losses and expenses, including loss of anticipated profits and any
loss or expense arising from liquidation or redeployment of funds or from fees
payable to terminate deposits of matching funds. Lender shall not be required to
purchase Dollar deposits in any interbank or offshore Dollar market to fund any
LIBOR Loan, but this Section shall apply as if Lender had purchased such
deposits.

3.10 Maximum Interest. Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
Applicable Law (“maximum rate”). If Lender shall receive interest in an amount
that exceeds the maximum rate, the excess interest shall be applied to the
principal of the Obligations or, if it exceeds such unpaid principal, refunded
to Borrowers. In determining whether the interest contracted for, charged or
received by Lender exceeds the maximum rate, Lender may, to the extent permitted
by Applicable Law, (a) characterize any payment that is not principal as an
expense, fee or premium rather than interest; (b) exclude voluntary prepayments
and the effects thereof; and (c) amortize, prorate, allocate and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Obligations hereunder.

 

-28-



--------------------------------------------------------------------------------

SECTION 4 LOAN ADMINISTRATION

4.1 Manner of Borrowing and Funding Revolver Loans.

4.1.1 Notice of Borrowing.

(a) Whenever Borrowers desire funding of a Borrowing of Revolver Loans, Borrower
Agent shall give Lender a Notice of Borrowing. Such notice must be received by
Lender no later than 11:00 a.m. (i) on the Business Day of the requested funding
date, in the case of Base Rate Loans, and (ii) at least three Business Days
prior to the requested funding date, in the case of LIBOR Loans. Notices
received after 11:00 a.m. shall be deemed received on the next Business Day.
Each Notice of Borrowing shall be irrevocable and shall specify (A) the amount
of the Borrowing, (B) the requested funding date (which must be a Business Day),
(C) whether the Borrowing is to be made as Base Rate Loans or LIBOR Loans, and
(D) in the case of LIBOR Loans, the duration of the applicable Interest Period
(which shall be deemed to be 30 days if not specified).

(b) Unless payment is otherwise timely made by Borrowers, the becoming due of
any Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Bank Product Debt)
shall be deemed to be a request for Base Rate Revolver Loans on the due date, in
the amount of such Obligations. The proceeds of such Revolver Loans shall be
disbursed as direct payment of the relevant Obligation. In addition, Lender may,
at its option, charge such Obligations against any operating, investment or
other account of a Borrower maintained with Lender or any of its Affiliates.

(c) If Borrowers maintain any disbursement account with Lender or any of its
Affiliates, then presentation for payment of any Payment Item when there are
insufficient funds to cover it shall be deemed to be a request for a Base Rate
Revolver Loan on the date of such presentation, in the amount of the Payment
Item. The proceeds of such Revolver Loan may be disbursed directly to the
disbursement account.

4.1.2 Fundings. Lender shall fund each Borrowing on the applicable funding date
and, subject to the terms of this Agreement, shall disburse the proceeds as
directed by Borrower Agent.

4.1.3 Notices. Borrowers may request, convert or continue Loans, select interest
rates, and transfer funds based on telephonic or e-mailed instructions to
Lender. Borrowers shall confirm each such request by prompt delivery to Lender
of a Notice of Borrowing or Notice of Conversion/Continuation, if applicable,
but if it differs materially from the action taken by Lender, the records of
Lender shall govern. Lender shall not have any liability for any loss suffered
by a Borrower as a result of Lender acting upon its understanding of telephonic
or e-mailed instructions from a person believed in good faith to be a person
authorized to give such instructions on a Borrower’s behalf.

4.2 Number and Amount of LIBOR Loans; Determination of Rate. Each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $1,000,000, plus any
increment of $100,000 in excess thereof. No more than 4 Borrowings of LIBOR
Loans may be outstanding at any time, and all LIBOR Loans having the same length
and beginning date of their Interest Periods shall be aggregated together and
considered one Borrowing for this

 

-29-



--------------------------------------------------------------------------------

purpose. Upon determining LIBOR for any Interest Period requested by Borrowers,
Lender shall promptly notify Borrowers thereof by telephone or electronically
and, if requested by Borrowers, shall confirm any telephonic notice in writing.

4.3 Borrower Agent. Each Borrower hereby designates Parent (“Borrower Agent”) as
its representative and agent for all purposes under the Loan Documents,
including requests for Loans and Letters of Credit, designation of interest
rates, delivery or receipt of communications, preparation and delivery of
Borrowing Base and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with Lender. Borrower Agent hereby accepts such appointment. Lender
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any notice of borrowing) delivered by
Borrower Agent on behalf of any Borrower. Lender may give any notice or
communication with a Borrower hereunder to Borrower Agent on behalf of such
Borrower. Lender shall have the right, in its discretion, to deal exclusively
with Borrower Agent for any or all purposes under the Loan Documents. Each
Borrower agrees that any notice, election, communication, representation,
agreement or undertaking made on its behalf by Borrower Agent shall be binding
upon and enforceable against it.

4.4 One Obligation. The Loans, LC Obligations and other Obligations shall
constitute one general obligation of Borrowers and are secured by Lender’s Lien
on all Collateral; provided, however, that Lender shall be deemed to be a
creditor of, and the holder of a separate claim against, each Borrower to the
extent of any Obligations jointly or severally owed by such Borrower.

4.5 Effect of Termination. On the effective date of the termination of the
Revolver Commitment, the Obligations shall be immediately due and payable, and
each Secured Party may terminate its Bank Products. Until Full Payment of the
Obligations, all undertakings of Borrowers contained in the Loan Documents shall
continue, and Lender shall retain its Liens in the Collateral and all of its
rights and remedies under the Loan Documents. Lender shall not be required to
terminate its Liens unless it receives Cash Collateral or a written agreement,
in each case satisfactory to it, protecting it from dishonor or return of any
Payment Item previously applied to the Obligations. Sections 2.3, 3.4, 3.6, 3.7,
3.9, 5.5, 5.8, 12.2, this Section, and each indemnity or waiver given by an
Obligor in any Loan Document, shall survive Full Payment of the Obligations.

SECTION 5 PAYMENTS

5.1 General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free of (and
without deduction for) any Taxes, and in immediately available funds, not later
than 12:00 noon on the due date. Any payment after such time shall be deemed
made on the next Business Day. Any payment of a LIBOR Loan prior to the end of
its Interest Period shall be accompanied by all amounts due under Section 3.9.
Borrowers agree that Lender shall have the continuing, exclusive right to apply
and reapply payments and proceeds of Collateral against Obligations, in such
manner as Lender deems advisable, but whenever possible, any prepayment of Loans
shall be applied first to Base Rate Loans and then to LIBOR Loans.

 

-30-



--------------------------------------------------------------------------------

5.2 Repayment of Revolver Loans. Revolver Loans shall be due and payable in full
on the Revolver Termination Date, unless payment is sooner required hereunder.
Revolver Loans may be prepaid from time to time, without penalty or premium. If
any Asset Disposition includes the disposition of Accounts or Inventory, then
Net Proceeds equal to the greater of (a) the net book value of such Accounts and
Inventory, or (b) the reduction in the Borrowing Base upon giving effect to such
disposition, shall be applied to the Revolver Loans. Notwithstanding anything
herein to the contrary, if an Overadvance exists, Borrowers shall, on the sooner
of Lender’s demand or the first Business Day after any Borrower has knowledge
thereof, repay the outstanding Revolver Loans in an amount sufficient to reduce
the principal balance of Revolver Loans to the Borrowing Base.

5.3 Intentionally Omitted.

5.4 Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrowers as provided
in the Loan Documents or, if no payment date is specified, on demand.

5.5 Marshaling; Payments Set Aside. Lender shall have no obligation to marshal
any assets in favor of any Obligor or against any Obligations. If any payment by
or on behalf of Borrowers is made to Lender, or Lender exercises a right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Lender in its
discretion) to be repaid to a trustee, receiver or any other Person, then to the
extent of such recovery, the Obligation originally intended to be satisfied, and
all Liens, rights and remedies relating thereto, shall be revived and continued
in full force and effect as if such payment had not been made or such setoff had
not occurred.

5.6 Application of Payments; Dominion Account. Commencing after Borrowers have
complied with their obligations set forth in Section 6.3, the ledger balance in
the main Dominion Account as of the end of a Business Day shall be applied to
the Obligations at the beginning of the next Business Day. If, as a result of
such application, a credit balance exists, the balance shall not accrue interest
in favor of Borrowers and shall be made available to Borrowers as long as no
Default or Event of Default exists.

5.7 Account Stated. Lender shall maintain, in accordance with its usual and
customary practices, loan account(s) evidencing the Debt of Borrowers hereunder.
Any failure of Lender to record anything in a loan account, or any error in
doing so, shall not limit or otherwise affect the obligation of Borrowers to pay
any amount owing hereunder. Entries made in a loan account shall constitute
presumptive evidence of the information contained therein. If any information
contained in a loan account is provided to or inspected by any Person, the
information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Lender in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.

5.8 Taxes.

5.8.1 Payments Free of Taxes. All payments by Obligors of Obligations shall be
free and clear of and without reduction for any Taxes. If Applicable Law
requires any Obligor or Lender to withhold or deduct any Tax (including backup
withholding or withholding

 

-31-



--------------------------------------------------------------------------------

Tax), Lender shall pay the amount withheld or deducted to the relevant
Governmental Authority. If the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by Borrowers shall be
increased so that Lender receives an amount equal to the sum it would have
received if no such withholding or deduction (including deductions applicable to
additional sums payable under this Section) had been made. Without limiting the
foregoing, Borrowers shall timely pay all Other Taxes to the relevant
Governmental Authorities.

5.8.2 Payment. Borrowers shall indemnify, hold harmless and reimburse (within 30
days after receipt of written demand therefor) Lender for any Indemnified Taxes
or Other Taxes (including those attributable to amounts payable under this
Section) withheld or deducted by any Obligor or Lender, or paid by Lender, with
respect to any Obligations, Letters of Credit or Loan Documents, whether or not
such Taxes were properly asserted by the relevant Governmental Authority, and
including all penalties, interest and reasonable expenses relating thereto. A
certificate as to the amount of any such payment or liability delivered to
Borrower Agent by Lender shall be conclusive, absent manifest error. As soon as
practicable after any payment of Taxes by a Borrower, Borrower Agent shall
deliver to Lender a receipt from the Governmental Authority or other evidence of
payment satisfactory to Lender.

5.9 Nature and Extent of Each Borrower’s Liability.

5.9.1 Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to Lender
the prompt payment and performance of, all Obligations and all agreements under
the Loan Documents. Each Borrower agrees that its guaranty obligations hereunder
constitute a continuing guaranty of payment and performance and not of
collection, that such obligations shall not be discharged until Full Payment of
the Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Lender with respect thereto;
(c) the existence, value or condition of, or failure to perfect a Lien or to
preserve rights against, any security or guaranty for the Obligations or any
action, or the absence of any action, by Lender in respect thereof (including
the release of any security or guaranty); (d) the insolvency of any Obligor;
(e) any election by Lender in an Insolvency Proceeding for the application of
Section 1111(b)(2) of the Bankruptcy Code; (f) any borrowing or grant of a Lien
by any other Borrower, as debtor-in-possession under Section 364 of the
Bankruptcy Code or otherwise; (g) the disallowance of any claims of Lender
against any Obligor for the repayment of any Obligations under Section 502 of
the Bankruptcy Code or otherwise; or (h) any other action or circumstances that
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, except Full Payment of all Obligations.

5.9.2 Waivers.

(a) Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel
Lender to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Borrower. Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-obligor other

 

-32-



--------------------------------------------------------------------------------

than Full Payment of all Obligations and waives, to the maximum extent permitted
by law, any right to revoke any guaranty of any Obligations as long as it is a
Borrower. It is agreed among each Borrower and Lender that the provisions of
this Section 5.9 are of the essence of the transaction contemplated by the Loan
Documents and that, but for such provisions, Lender would decline to make Loans
and issue Letters of Credit. Each Borrower acknowledges that its guaranty
pursuant to this Section is necessary to the conduct and promotion of its
business, and can be expected to benefit such business.

(b) Lender may, in its discretion, pursue such rights and remedies as it deems
appropriate, including realization upon Collateral or any Real Estate by
judicial foreclosure or nonjudicial sale or enforcement, without affecting any
rights and remedies under this Section 5.9. If, in taking any action in
connection with the exercise of any rights or remedies, Lender shall forfeit any
other rights or remedies, including the right to enter a deficiency judgment
against any Borrower or other Person, whether because of any Applicable Laws
pertaining to “election of remedies” or otherwise, each Borrower consents to
such action and waives any claim based upon it, even if the action may result in
loss of any rights of subrogation that any Borrower might otherwise have had.
Any election of remedies that results in denial or impairment of the right of
Lender to seek a deficiency judgment against any Borrower shall not impair any
other Borrower’s obligation to pay the full amount of the Obligations. Each
Borrower waives all rights and defenses arising out of an election of remedies,
such as nonjudicial foreclosure with respect to any security for the
Obligations, even though that election of remedies destroys such Borrower’s
rights of subrogation against any other Person. Lender may bid all or a portion
of the Obligations at any foreclosure, trustee or other sale, including any
private sale, and the amount of such bid need not be paid by Lender but shall be
credited against the Obligations. The amount of the successful bid at any such
sale, whether Lender or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 5.9, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which Lender might otherwise be entitled but for such bidding at any such sale.

5.9.3 Extent of Liability; Contribution.

(a) Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 5.9 shall be limited to the greater of (i) all amounts for
which such Borrower is primarily liable, as described below, and (ii) such
Borrower’s Allocable Amount.

(b) If any Borrower makes a payment under this Section 5.9 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 5.9 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.

 

-33-



--------------------------------------------------------------------------------

(c) Nothing contained in this Section 5.9 shall limit the liability of any
Borrower to pay Loans made directly or indirectly to that Borrower (including
Loans advanced to any other Borrower and then re-loaned or otherwise transferred
to, or for the benefit of, such Borrower), LC Obligations relating to Letters of
Credit issued to support such Borrower’s business, and all accrued interest,
fees, expenses and other related Obligations with respect thereto, for which
such Borrower shall be primarily liable for all purposes hereunder. Lender shall
have the right, at any time in its discretion, to condition Loans and Letters of
Credit upon a separate calculation of borrowing availability for each Borrower
and to restrict the disbursement and use of such Loans and Letters of Credit to
such Borrower.

5.9.4 Joint Enterprise. Each Borrower has requested that Lender make this credit
facility available to Borrowers on a combined basis, in order to finance
Borrowers’ business most efficiently and economically. Borrowers’ business is a
mutual and collective enterprise, and the successful operation of each Borrower
is dependent upon the successful performance of the integrated group. Borrowers
believe that consolidation of their credit facility will enhance the borrowing
power of each Borrower and ease administration of the facility, all to their
mutual advantage. Borrowers acknowledge that Lender’s willingness to extend
credit and to administer the Collateral on a combined basis hereunder is done
solely as an accommodation to Borrowers and at Borrowers’ request.

5.9.5 Subordination. Each Borrower hereby subordinates any claims, including any
rights at law or in equity to payment, subrogation, reimbursement, exoneration,
contribution, indemnification or set off, that it may have at any time against
any other Obligor, howsoever arising, to the Full Payment of all Obligations.

SECTION 6 CONDITIONS PRECEDENT

6.1 Conditions Precedent to Initial Loans. In addition to the conditions set
forth in Section 6.2, Lender shall not be required to fund any requested Loan,
issue any Letter of Credit or otherwise extend credit to Borrowers hereunder,
until the date (“Closing Date”) that each of the following conditions has been
satisfied:

(a) Each Loan Document shall have been duly executed and delivered to Lender by
each of the signatories thereto, and each Obligor shall be in compliance with
all terms thereof.

(b) Lender shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the Collateral, as well as UCC and Lien
searches and other evidence satisfactory to Lender that such Liens are the only
Liens upon the Collateral, except Permitted Liens.

(c) Lender shall have received certificates, in form and substance satisfactory
to it, from a knowledgeable Senior Officer of each Borrower certifying that,
after giving effect to the initial Loans and transactions hereunder, (i) such
Borrower is Solvent; (ii) no Default or Event of Default exists; (iii) the
representations and warranties set forth in Section 9 are true and correct; and
(iv) such Borrower has complied with all agreements and conditions to be
satisfied by it under the Loan Documents.

 

-34-



--------------------------------------------------------------------------------

(d) Lender shall have received a certificate of a duly authorized officer of
each Obligor, certifying (i) that attached copies of such Obligor’s Organic
Documents are true and complete, and in full force and effect, without amendment
except as shown; (ii) that an attached copy of resolutions authorizing execution
and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents. Lender may conclusively rely
on this certificate until it is otherwise notified by the applicable Obligor in
writing.

(e) Lender shall have received a written opinion of Fox Rothschild LLP, as well
as any local counsel to Borrowers or Lender, in form and substance satisfactory
to Lender.

(f) Lender shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization. Lender shall have received good standing
certificates for each Obligor, issued by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization and each
jurisdiction where such Obligor’s conduct of business or ownership of Property
necessitates qualification.

(g) Lender shall have received copies of policies or certificates of insurance
for the insurance policies carried by Borrowers, all in compliance with the Loan
Documents, together with endorsements naming Lender as lender loss payee in form
and substance satisfactory to Lender.

(h) Lender shall have completed its business, financial and legal due diligence
of Obligors, including a roll-forward of its previous field examination, with
results satisfactory to Lender. No material adverse change in the business,
assets, properties, liabilities, operations, condition or prospects of any
Obligor or in the quality, quantity or value of any Collateral shall have
occurred since June 30, 2012.

(i) Lender shall have received all certificates representing the Equity
Interests owned by each Obligor pledged pursuant to the Loan Documents, to the
extent such Equity Interests are certificated.

(j) Lender shall have received, each in form and substance satisfactory to
Lender, (i) financial projections of the Borrowers, evidencing each Borrower’s
ability to comply with the financial covenants set forth herein, and
(ii) interim financial statements for the Borrowers as of a date not more than
30 days prior to the Closing Date.

(k) Borrowers shall have paid all fees and expenses to be paid to Lender on the
Closing Date.

(l) Lender shall have received a Borrowing Base Certificate prepared as of a
date acceptable to the Lender. Upon giving effect to the initial funding of
Loans and issuance of Letters of Credit, and the payment by Borrowers of all
fees and expenses incurred in connection herewith as well as any payables
stretched beyond their customary payment practices, Availability shall be at
least $8,000,000.

 

-35-



--------------------------------------------------------------------------------

6.2 Conditions Precedent to All Credit Extensions. Lender shall not be required
to fund any Loans, issue any Letters of Credit, or grant any other accommodation
to or for the benefit of Borrowers, unless the following conditions are
satisfied:

(a) No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;

(b) The representations and warranties of each Obligor in the Loan Documents
shall be true and correct on the date of, and upon giving effect to, such
funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date);

(c) All conditions precedent in any other Loan Document shall be satisfied;

(d) No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect; and

(e) With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.

Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant. As an
additional condition to any funding, issuance or grant, Lender shall have
received such other information, documents, instruments and agreements as it
deems appropriate in connection therewith.

6.3 Conditions Subsequent to All Credit Extensions. The obligation of Lender to
fund any Loans, issue any Letters of Credit or grant any other accommodation to
or for the benefit of Borrowers, is subject to the fulfillment, on or before the
date applicable thereto, of the following conditions subsequent (the failure by
Borrowers to so perform or cause to be performed such conditions subsequent as
and when required shall constitute an Event of Default):

(a) Within sixty (60) days of the date hereof, Borrowers shall have established
a cash management system acceptable to Lender in its discretion; and

(b) Within sixty (60) days of the date hereof, Lender shall have received duly
executed agreements establishing each Dominion Account and related lockbox with
Lender or one of its Affiliates, in form and substance satisfactory to Lender.

SECTION 7 COLLATERAL

7.1 Grant of Security Interest. To secure the prompt payment and performance of
all Obligations, each Borrower hereby grants to Lender a continuing security
interest in and Lien upon all Property of such Borrower, including all of the
following Property, whether now owned or hereafter acquired, and wherever
located:

(a) all Accounts;

(b) all Chattel Paper, including electronic chattel paper;

 

-36-



--------------------------------------------------------------------------------

(c) all Commercial Tort Claims, including those shown on Schedule 9.1.16;

(d) all Deposit Accounts;

(e) all Documents;

(f) all General Intangibles, including Intellectual Property;

(g) all Goods, including Inventory, Equipment and fixtures;

(h) all Instruments;

(i) all Investment Property;

(j) all Letter-of-Credit Rights;

(k) all Supporting Obligations;

(l) all monies, whether or not in the possession or under the control of Lender,
or a bailee or Affiliate of Lender, including any Cash Collateral;

(m) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and

(n) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.

7.2 Lien on Deposit Accounts; Cash Collateral.

7.2.1 Deposit Accounts. To further secure the prompt payment and performance of
all Obligations, each Borrower hereby grants to Lender a continuing security
interest in and Lien upon all amounts credited to any Deposit Account of such
Borrower, including any sums in any blocked or lockbox accounts or in any
accounts into which such sums are swept. Each Borrower hereby authorizes and
directs each bank or other depository to deliver to Lender, upon request, all
balances in any Deposit Account maintained by such Borrower, without inquiry
into the authority or right of Lender to make such request.

7.2.2 Cash Collateral. Cash Collateral may be invested, at Lender’s discretion
(and with the consent of Borrowers, as long as no Event of Default exists), but
Lender shall have no duty to do so, regardless of any agreement or course of
dealing with any Borrower, and shall have no responsibility for any investment
or loss. Each Borrower hereby grants to Lender, as security for the Obligations,
a security interest in all Cash Collateral held from time to time and all
proceeds thereof, whether held in a Cash Collateral Account or otherwise. Lender
may apply Cash Collateral to the payment of Obligations as they become due, in
such order as Lender may elect. Each Cash Collateral Account and all Cash
Collateral shall be under the sole dominion and control of Lender, and no
Borrower or other Person shall have any right to any Cash Collateral, until Full
Payment of all Obligations.

 

-37-



--------------------------------------------------------------------------------

7.3 Lien on Real Estate. If any Borrower acquires Real Estate hereafter,
Borrowers shall, within 30 days, execute, deliver and record a Mortgage
sufficient to create a first priority Lien in favor of Lender on such Real
Estate, and shall deliver all Related Real Estate Documents.

7.4 Other Collateral.

7.4.1 Commercial Tort Claims. Borrowers shall promptly notify Lender in writing
if any Borrower has a Commercial Tort Claim (other than, as long as no Default
or Event of Default exists, a Commercial Tort Claim for less than $100,000),
shall promptly amend Schedule 9.1.16 to include such claim, and shall take such
actions as Lender deems appropriate to subject such claim to a duly perfected,
first priority Lien in favor of Lender.

7.4.2 Certain After-Acquired Collateral. Borrowers shall promptly notify Lender
in writing if, after the Closing Date, any Borrower obtains any interest in any
Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, Intellectual Property, Investment Property or Letter-of-Credit
Rights and, upon Lender’s request, shall promptly take such actions as Lender
deems appropriate to effect Lender’s duly perfected, first priority Lien upon
such Collateral, including obtaining any appropriate possession or control
agreement. If any Collateral is in the possession of a third party, at Lender’s
request, Borrowers shall obtain an acknowledgment that such third party holds
the Collateral for the benefit of Lender.

7.5 No Assumption of Liability. The Lien on Collateral granted hereunder is
given as security only and shall not subject Lender to, or in any way modify,
any obligation or liability of Borrowers relating to any Collateral.

7.6 Further Assurances; Extent of Liens. All Liens granted to Lender under the
Loan Documents are for the benefit of Secured Parties. Promptly upon request,
Borrowers shall deliver such instruments and agreements, and shall take such
actions, as Lender deems appropriate under Applicable Law to evidence or perfect
its Lien on any Collateral, or otherwise to give effect to the intent of this
Agreement. Each Borrower authorizes Lender to file any financing statement that
describes the Collateral as “all assets” or “all personal property” of such
Borrower, or words to similar effect, and ratifies any action taken by Lender
before the Closing Date to effect or perfect its Lien on any Collateral.

7.7 Foreign Subsidiary Stock. Notwithstanding Section 7.1, the Collateral shall
include only 65% of the voting stock of any Foreign Subsidiary.

SECTION 8 COLLATERAL ADMINISTRATION

8.1 Borrowing Base Certificates. By the 20th day of each month, Borrowers shall
deliver to Lender a Borrowing Base Certificate prepared as of the close of
business of the previous month, and at such other times as Lender may request;
provided that during any Trigger Period, Borrowers shall be required to deliver
to Lender: (i) weekly Borrowing Base Certificates by the third Business Day of
each week which begins during such Trigger Period; and (ii) monthly Borrowing
Base Certificates by the 20th day of each month, prepared as of the close of
business of the previous month. All calculations of Availability in any
Borrowing Base Certificate shall originally be made by Borrowers and certified
by a Senior Officer, provided that Lender may from time to time review and
adjust any such calculation (a) to reflect its reasonable estimate of declines
in value of any Collateral, due to collections received in the Dominion Account
or otherwise; (b) to adjust advance rates to reflect changes in dilution,
quality, mix and other factors affecting Collateral; and (c) to the extent the
calculation is not made in accordance with this Agreement or does not accurately
reflect the Availability Reserve.

 

-38-



--------------------------------------------------------------------------------

8.2 Administration of Accounts.

8.2.1 Records and Schedules of Accounts. Each Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Lender sales, collection, reconciliation and other
reports in form satisfactory to Lender, on such periodic basis as Lender may
request. Each Borrower shall also provide to Lender, on or before the 20th day
of each month (or on a weekly basis during any Trigger Period), a summary aged
trial balance of all Accounts as of the end of the preceding month (or week if
during any Trigger Period), specifying each Account’s Account Debtor name and
address and amount, and including such proof of delivery, copies of invoices and
invoice registers, copies of related documents, repayment histories, status
reports and other information as Lender may reasonably request. If Accounts in
an aggregate face amount of $200,000 or more cease to be Eligible Accounts,
Eligible Unbilled Accounts, Eligible Foreign Accounts, or Eligible Foreign Agent
Accounts, Borrowers shall notify Lender of such occurrence promptly (and in any
event within one Business Day) after any Borrower has knowledge thereof.

8.2.2 Taxes. If an Account of any Borrower includes a charge for any Taxes,
Lender is authorized, in its discretion, to pay the amount thereof to the proper
taxing authority for the account of such Borrower and to charge Borrowers
therefor; provided, however, that Lender shall not be liable for any Taxes that
may be due from Borrowers or with respect to any Collateral.

8.2.3 Account Verification. Whether or not a Default or Event of Default exists,
Lender shall have the right at any time, in the name of Lender, any designee of
Lender or any Borrower, to verify the validity, amount or any other matter
relating to any Accounts of Borrowers by mail, telephone or otherwise. Borrowers
shall cooperate fully with Lender in an effort to facilitate and promptly
conclude any such verification process.

8.2.4 Maintenance of Dominion Account. Commencing no later than sixty (60) days
after the date hereof, Borrowers shall maintain Dominion Accounts pursuant to
lockbox or other arrangements acceptable to Lender. Within sixty (60) days after
the date hereof, Borrowers shall obtain an agreement (in form and substance
satisfactory to Lender) from each lockbox servicer and Dominion Account bank,
establishing Lender’s control over and Lien in the lockbox or Dominion Account,
requiring immediate deposit of all remittances received in the lockbox to a
Dominion Account, and waiving offset rights of such servicer or bank, except for
customary administrative charges. If a Dominion Account is not maintained with
Lender, Lender may require immediate transfer of all funds in such account to a
Dominion Account maintained with Lender. Lender assumes no responsibility to
Borrowers for any lockbox arrangement or Dominion Account, including any claim
of accord and satisfaction or release with respect to any Payment Items accepted
by any bank.

8.2.5 Proceeds of Collateral. Borrowers shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account). If any Borrower or Subsidiary receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
Lender and promptly (not later than the next Business Day) deposit same into a
Dominion Account.

 

-39-



--------------------------------------------------------------------------------

8.3 Administration of Inventory.

8.3.1 Records and Reports of Inventory. Each Borrower shall keep accurate and
complete records of its Inventory (if any), including costs and daily
withdrawals and additions, and shall submit to Lender inventory and
reconciliation reports in form satisfactory to Lender on such periodic basis as
Lender may request.

8.3.2 Acquisition, Sale and Maintenance. No Borrower shall acquire or accept any
Inventory on consignment or approval, and shall take all steps to assure that
all Inventory is produced in accordance with Applicable Law, including the FLSA.
No Borrower shall sell any Inventory on consignment or approval or any other
basis under which the customer may return or require a Borrower to repurchase
such Inventory. Borrowers shall use, store and maintain all Inventory with
reasonable care and caution, in accordance with applicable standards of any
insurance and in conformity with all Applicable Law, and shall make current rent
payments (within applicable grace periods provided for in leases) at all
locations where any Collateral is located.

8.4 Administration of Equipment.

8.4.1 Records and Schedules of Equipment. Each Borrower shall keep accurate and
complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Lender, on such
periodic basis as Lender may request, a current schedule thereof, in form
satisfactory to Lender. Promptly upon request, Borrowers shall deliver to Lender
evidence of their ownership or interests in any Equipment.

8.4.2 Dispositions of Equipment. No Borrower shall sell, lease or otherwise
dispose of any Equipment, without the prior written consent of Lender, other
than (a) a Permitted Asset Disposition; and (b) replacement of Equipment that is
worn, damaged or obsolete with Equipment of like function and value, if the
replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens.

8.4.3 Condition of Equipment. The Equipment is in good operating condition and
repair, and all necessary replacements and repairs have been made so that the
value and operating efficiency of the Equipment is preserved at all times,
reasonable wear and tear excepted. Each Borrower shall ensure that the Equipment
is mechanically and structurally sound, and capable of performing the functions
for which it was designed, in accordance with manufacturer specifications. No
Borrower shall permit any Equipment to become affixed to real Property.

8.5 Administration of Deposit Accounts. Schedule 8.5 sets forth all Deposit
Accounts maintained by Borrowers, including all Dominion Accounts. Within sixty
(60) days after the date hereof, each Borrower shall take all actions necessary
to establish Lender’s control of each such Deposit Account (other than an
account exclusively used for payroll, payroll taxes or employee benefits and
other than accounts which in the aggregate for all such accounts do not contain
more than $50,000 at any one time). Each Borrower shall be the sole account
holder of each Deposit Account and shall not allow any other Person (other than
Lender) to have control over a Deposit Account or any Property deposited
therein. Each Borrower shall promptly notify Lender of any opening or closing of
a Deposit Account and, with the consent of Lender, will amend Schedule 8.5 to
reflect same.

 

-40-



--------------------------------------------------------------------------------

8.6 General Provisions.

8.6.1 Location of Collateral. All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by Borrowers at the business
locations set forth in Schedule 8.6.1, except that Borrowers may (a) make sales
or other dispositions of Collateral in accordance with Section 10.2.6; and
(b) move Collateral to another location in the United States, upon 30 Business
Days prior written notice to Lender.

8.6.2 Insurance of Collateral; Condemnation Proceeds.

(a) Each Borrower shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (with a Best’s Financial Strength
Rating of at least A_ VII, unless otherwise approved by Lender) satisfactory to
Lender. All proceeds under each policy shall be payable to Lender. From time to
time upon request, Borrowers shall deliver to Lender the originals or certified
copies of its insurance policies and updated flood plain searches. Unless Lender
shall agree otherwise, each policy shall include satisfactory endorsements
(i) showing Lender as loss payee; (ii) requiring 30 days prior written notice to
Lender in the event of cancellation of the policy for any reason whatsoever; and
(iii) specifying that the interest of Lender shall not be impaired or
invalidated by any act or neglect of any Borrower or the owner of the Property,
nor by the occupation of the premises for purposes more hazardous than are
permitted by the policy. If any Borrower fails to provide and pay for any
insurance, Lender may, at its option, but shall not be required to, procure the
insurance and charge Borrowers therefor. Each Borrower agrees to deliver to
Lender, promptly as rendered, copies of all reports made to insurance companies.
While no Event of Default exists, Borrowers may settle, adjust or compromise any
insurance claim, as long as the proceeds are delivered to Lender. If an Event of
Default exists, only Lender shall be authorized to settle, adjust and compromise
such claims.

(b) Any proceeds of insurance (other than proceeds from workers’ compensation or
D&O insurance) and any awards arising from condemnation of any Collateral shall
be paid to Lender. Any such proceeds or awards shall be applied to payment of
the Revolver Loans, and then to any other Obligations outstanding.

8.6.3 Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Lender to any Person to realize upon
any Collateral, shall be borne and paid by Borrowers. Lender shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Lender’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers’ sole risk.

8.6.4 Defense of Title. Each Borrower shall defend its title to Collateral and
Lender’s Liens therein against all Persons, claims and demands, except Permitted
Liens.

8.7 Power of Attorney. Each Borrower hereby irrevocably constitutes and appoints
Lender (and all Persons designated by Lender) as such Borrower’s true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section. Lender,
or Lender’s designee, may, without notice and in either its or a Borrower’s
name, but at the cost and expense of Borrowers:

(a) Endorse a Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Lender’s possession
or control; and

 

-41-



--------------------------------------------------------------------------------

(b) During an Event of Default, (i) notify any Account Debtors of the assignment
of their Accounts, demand and enforce payment of Accounts, by legal proceedings
or otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Lender deems advisable;
(iv) collect, liquidate and receive balances in Deposit Accounts or investment
accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign a Borrower’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to a Borrower, and notify postal authorities to deliver any such mail
to an address designated by Lender; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use a Borrower’s stationery and
sign its name to verifications of Accounts and notices to Account Debtors;
(ix) use information contained in any data processing, electronic or information
systems relating to Collateral; (x) make and adjust claims under insurance
policies; (xi) take any action as may be necessary or appropriate to obtain
payment under any letter of credit, banker’s acceptance or other instrument for
which a Borrower is a beneficiary; and (xii) take all other actions as Lender
deems appropriate to fulfill any Borrower’s obligations under the Loan
Documents.

SECTION 9 REPRESENTATIONS AND WARRANTIES

9.1 General Representations and Warranties. To induce Lender to enter into this
Agreement and to make available the Revolver Commitment, Loans and Letters of
Credit, each Borrower represents and warrants that:

9.1.1 Organization and Qualification. Each Borrower and Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Borrower and Subsidiary is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.

9.1.2 Power and Authority. Each Obligor is duly authorized to execute, deliver
and perform its Loan Documents. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action, and do not
(a) require any consent or approval of any holders of Equity Interests of any
Obligor, except those already obtained; (b) contravene the Organic Documents of
any Obligor; (c) violate or cause a default under any Applicable Law or Material
Contract; or (d) result in or require the imposition of any Lien (other than
Permitted Liens) on any Obligor’s Property.

9.1.3 Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

 

-42-



--------------------------------------------------------------------------------

9.1.4 Capital Structure. Schedule 9.1.4 shows, for each Borrower and Subsidiary,
its name, jurisdiction of organization, authorized and issued Equity Interests,
holders of its Equity Interests, and agreements binding on such holders with
respect to such Equity Interests. Except as disclosed on Schedule 9.1.4, in the
five years preceding the Closing Date, no Borrower or Subsidiary has acquired
any substantial assets from any other Person nor been the surviving entity in a
merger or combination. Each Borrower has good title to its Equity Interests in
its Subsidiaries, subject only to Lender’s Lien, and all such Equity Interests
are duly issued, fully paid and non-assessable. There are no outstanding
purchase options, warrants, subscription rights, agreements to issue or sell,
convertible interests, phantom rights or powers of attorney relating to Equity
Interests of any Borrower or Subsidiary.

9.1.5 Title to Properties; Priority of Liens. Each Borrower and Subsidiary has
good and marketable title to (or valid leasehold interests in) all of its Real
Estate, and good title to all of its personal Property, including all Property
reflected in any financial statements delivered to Lender, in each case free of
Liens except Permitted Liens. Each Borrower and Subsidiary has paid and
discharged all lawful claims that, if unpaid, could become a Lien on its
Properties, other than Permitted Liens. All Liens of Lender in the Collateral
are duly perfected, first priority Liens, subject only to Permitted Liens that
are expressly allowed to have priority over Lender’s Liens.

9.1.6 Accounts. Lender may rely, in determining which Accounts are Eligible
Accounts, Eligible Unbilled Accounts, Eligible Foreign Accounts, and Eligible
Foreign Agent Accounts, on all statements and representations made by Borrowers
with respect thereto. Borrowers warrant, with respect to each Account at the
time it is shown as an Eligible Account, Eligible Unbilled Account, Eligible
Foreign Account, or Eligible Foreign Agent Account in a Borrowing Base
Certificate, that:

(a) it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;

(b) it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;

(c) it is for a sum certain, maturing as stated in the invoice covering such
sale or rendition of services, a copy of which has been furnished or is
available to Lender on request;

(d) it is not subject to any Lien (other than Lender’s Lien), or, to the best of
each Borrower’s knowledge, any offset, deduction, defense, dispute, counterclaim
or other adverse condition except as arising in the Ordinary Course of Business
and disclosed to Lender; and it is absolutely owing by the Account Debtor,
without contingency in any respect;

(e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Lender (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower is the sole payee or
remittance party shown on the invoice;

 

-43-



--------------------------------------------------------------------------------

(f) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Lender hereunder; and

(g) to the best of Borrowers’ knowledge, (i) there are no facts or circumstances
that are reasonably likely to impair the enforceability or collectibility of
such Account; (ii) the Account Debtor had the capacity to contract when the
Account arose, continues to meet the applicable Borrower’s customary credit
standards, is Solvent, is not contemplating or subject to an Insolvency
Proceeding, and has not failed, or suspended or ceased doing business; and
(iii) there are no proceedings or actions threatened or pending against any
Account Debtor that could reasonably be expected to have a material adverse
effect on the Account Debtor’s financial condition.

9.1.7 Financial Statements. The consolidated and consolidating balance sheets,
and related statements of income, cash flow and shareholder’s equity, of
Borrowers and Subsidiaries that have been and are hereafter delivered to Lender,
are prepared in accordance with GAAP, and fairly present the financial positions
and results of operations of Borrowers and Subsidiaries at the dates and for the
periods indicated. All projections delivered from time to time to Lender have
been prepared in good faith, based on reasonable assumptions in light of the
circumstances at such time. Since June 30, 2012, there has been no change in the
condition, financial or otherwise, of any Borrower or Subsidiary that could
reasonably be expected to have a Material Adverse Effect. No financial statement
delivered to Lender at any time contains any untrue statement of a material
fact, nor fails to disclose any material fact necessary to make such statement
not materially misleading. Each Borrower and Subsidiary is Solvent.

9.1.8 Surety Obligations. No Borrower or Subsidiary is obligated as surety or
indemnitor under any bond or other contract that assures payment or performance
of any obligation of any Person, except as permitted hereunder.

9.1.9 Taxes. Each Borrower and Subsidiary has filed all federal, state and local
tax returns and other reports that it is required by law to file, and has paid,
or made provision for the payment of, all Taxes upon it, its income and its
Properties that are due and payable, except to the extent being Properly
Contested. The provision for Taxes on the books of each Borrower and Subsidiary
is adequate for all years not closed by applicable statutes, and for its current
Fiscal Year.

9.1.10 Brokers. There are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents.

9.1.11 Intellectual Property. Each Borrower and Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict with any rights of others. There is no pending or, to
any Borrower’s knowledge, threatened Intellectual Property Claim with respect to
any Borrower, any Subsidiary or any of their Property (including any
Intellectual Property). Except as disclosed on Schedule 9.1.11, no Borrower or
Subsidiary pays or owes any Royalty or other compensation to any Person with
respect to any Intellectual Property, other than standard licensing fees payable
under customary business software products. All Intellectual Property owned,
used or licensed by, or otherwise subject to any interests of, any Borrower or
Subsidiary is shown on Schedule 9.1.11.

 

-44-



--------------------------------------------------------------------------------

9.1.12 Governmental Approvals. Each Borrower and Subsidiary has, is in material
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties. All necessary import, export or other licenses, permits or
certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Borrowers and Subsidiaries have complied
with all foreign and domestic laws with respect to the shipment and importation
of any goods or Collateral, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.

9.1.13 Compliance with Laws. Each Borrower and Subsidiary has duly complied, and
its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of material noncompliance issued to any Borrower or
Subsidiary under any Applicable Law. No Inventory has been produced in violation
of the FLSA.

9.1.14 Compliance with Environmental Laws. Except as disclosed on Schedule
9.1.14, no Borrower’s or Subsidiary’s past or present operations, Real Estate or
other Properties are subject to any federal, state or local investigation to
determine whether any remedial action is needed to address any environmental
pollution, hazardous material or environmental clean-up. No Borrower or
Subsidiary has received any material Environmental Notice. To the best of each
Borrower’s knowledge, no Borrower or Subsidiary has any contingent liability
with respect to any Environmental Release, environmental pollution or hazardous
material on any Real Estate now or previously owned, leased or operated by it.

9.1.15 Burdensome Contracts. No Borrower or Subsidiary is a party or subject to
any contract, agreement or charter restriction that could reasonably be expected
to have a Material Adverse Effect. No Borrower or Subsidiary is party or subject
to any Restrictive Agreement, except as shown on Schedule 9.1.15. No such
Restrictive Agreement prohibits the execution, delivery or performance of any
Loan Document by an Obligor.

9.1.16 Litigation. Except as shown on Schedule 9.1.16, there are no proceedings
or investigations pending or, to any Borrower’s knowledge, threatened against
any Borrower or Subsidiary that (a) relate to any Loan Documents or transactions
contemplated thereby; or (b) could reasonably be expected to have a Material
Adverse Effect if determined adversely to any Borrower or Subsidiary. Except as
shown on such Schedule, no Obligor has a Commercial Tort Claim (other than, as
long as no Default or Event of Default exists, a Commercial Tort Claim for less
than $100,000). No Borrower or Subsidiary is in default with respect to any
order, injunction or judgment of any Governmental Authority.

9.1.17 No Defaults. To each Borrower’s best knowledge after due inquiry, no
event or circumstance has occurred or exists that constitutes a Default or Event
of Default. No Borrower or Subsidiary is in default, and no event or
circumstance has occurred or exists that with the passage of time or giving of
notice would constitute a default, under any Material Contract or in the payment
of any Borrowed Money. To the best of each Borrower’s knowledge, there is no
basis upon which any party (other than a Borrower or Subsidiary) could terminate
a Material Contract prior to its scheduled termination date.

 

-45-



--------------------------------------------------------------------------------

9.1.18 ERISA. Except as disclosed on Schedule 9.1.18:

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws. Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of Borrowers, nothing has occurred which would prevent, or cause the loss of,
such qualification. Each Obligor and ERISA Affiliate has met all applicable
requirements under the Code, ERISA and the Pension Protection Act of 2006, and
no application for a waiver of the minimum funding standards or an extension of
any amortization period has been made with respect to any Plan.

(b) There are no pending or, to the knowledge of Borrowers, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA; and
(vi) as of the most recent valuation date for any Pension Plan or Multiemployer
Plan, the funding target attainment percentage (as defined in Section 430(d)(2)
of the Code) is at least 60%, and no Obligor or ERISA Affiliate knows of any
fact or circumstance that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of such
date.

(d) With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.

9.1.19 Trade Relations. There exists no actual or threatened termination,
material limitation or modification of any business relationship between any
Borrower or Subsidiary and any customer or supplier, or any group of customers
or suppliers, who individually or in the aggregate are material to the business
of such Borrower or Subsidiary. There exists no condition or circumstance that
could reasonably be expected to impair the ability of any Borrower or Subsidiary
to conduct its business at any time hereafter in substantially the same manner
as conducted on the Closing Date.

 

-46-



--------------------------------------------------------------------------------

9.1.20 Labor Relations. No Borrower or Subsidiary is party to or bound by any
collective bargaining agreement, management agreement or consulting agreement.
There are no material grievances, disputes or controversies with any union or
other organization of any Borrower’s or Subsidiary’s employees, or, to any
Borrower’s knowledge, any asserted or threatened strikes, work stoppages or
demands for collective bargaining.

9.1.21 Payable Practices. No Borrower or Subsidiary has made any material change
in its historical accounts payable practices from those in effect on the Closing
Date.

9.1.22 Not a Regulated Entity. No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.

9.1.23 Margin Stock. No Borrower or Subsidiary is engaged, principally or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock. No Loan proceeds or Letters of
Credit will be used by Borrowers to purchase or carry, or to reduce or refinance
any Debt incurred to purchase or carry, any Margin Stock or for any related
purpose governed by Regulations T, U or X of the Board of Governors.

9.2 Complete Disclosure. No Loan Document contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not materially misleading. There is no fact or
circumstance that any Obligor has failed to disclose to Lender in writing that
could reasonably be expected to have a Material Adverse Effect.

SECTION 10 COVENANTS AND CONTINUING AGREEMENTS

10.1 Affirmative Covenants. As long as the Revolver Commitment or Obligations
are outstanding, each Borrower shall, and shall cause each Subsidiary to:

10.1.1 Inspections; Appraisals.

(a) Permit Lender from time to time, subject (except when a Default or Event of
Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of any Borrower or Subsidiary, inspect, audit and make
extracts from any Borrower’s or Subsidiary’s books and records, and discuss with
its officers, employees, agents, advisors and independent accountants such
Borrower’s or Subsidiary’s business, financial condition, assets, prospects and
results of operations. Lender shall not have any duty to any Borrower to make
any inspection, nor to share any results of any inspection, appraisal or report
with any Borrower. Borrowers acknowledge that all inspections, appraisals and
reports are prepared by Lender for its purposes, and Borrowers shall not be
entitled to rely upon them.

(b) Reimburse Lender for or all its charges, costs and expenses in connection
with examinations of any Obligor’s books and records or any other financial or
Collateral matters as Lender deems appropriate, up to three times per Loan Year;
provided, however, that if an examination is initiated during a Default or Event
of Default, all charges, costs and expenses therefor shall be reimbursed by
Borrowers without regard to such limit. Subject to and without

 

-47-



--------------------------------------------------------------------------------

limiting the foregoing, Borrowers agree to pay Lender’s then standard charges
for examination activities, including the standard charges of Lender’s internal
examination group, as well as the charges of any third party used for such
purposes.

10.1.2 Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Lender:

(a) as soon as available, and in any event within 90 days after the close of
each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders’ equity for such Fiscal
Year, on consolidated and consolidating bases for Borrowers and Subsidiaries,
which consolidated statements shall be audited and certified (without
qualification) by a firm of independent certified public accountants of
recognized standing selected by Borrowers and acceptable to Lender, and shall
set forth in comparative form corresponding figures for the preceding Fiscal
Year and other information acceptable to Lender;

(b) as soon as available, and in any event within 30 days after the end of each
month (but within 45 days after the last month in a Fiscal Quarter and 60 days
after the last month in a Fiscal Year), unaudited balance sheets as of the end
of such month and the related statements of income and cash flow for such month
and for the portion of the Fiscal Year then elapsed, on consolidated and, if
such month is the last month in a Fiscal Quarter, consolidating bases for
Borrowers and Subsidiaries, setting forth in comparative form corresponding
figures for the preceding Fiscal Year and certified by the chief financial
officer of Borrower Agent as prepared in accordance with GAAP and fairly
presenting the financial position and results of operations for such month and
period, subject to normal year-end adjustments and the absence of footnotes;

(c) concurrently with delivery of financial statements under clauses (a) and
(b) above, or more frequently if requested by Lender while a Default or Event of
Default exists, a Compliance Certificate executed by the chief financial officer
of Borrower Agent;

(d) concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports submitted to
Borrowers by their accountants in connection with such financial statements;

(e) not later than 30 days prior to the end of each Fiscal Year, projections of
Borrowers’ consolidated balance sheets, results of operations, cash flow and
Availability for the next Fiscal Year, month by month;

(f) at Lender’s request, a listing of each Borrower’s trade payables, specifying
the trade creditor and balance due, and a detailed trade payable aging, all in
form satisfactory to Lender;

(g) promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Borrower has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Borrower files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by a Borrower to the public concerning material changes to or
developments in the business of such Borrower;

 

-48-



--------------------------------------------------------------------------------

(h) promptly after the sending or filing thereof, copies of any annual report to
be filed in connection with each Plan or Foreign Plan;

(i) such other reports and information (financial or otherwise) as Lender may
request from time to time in connection with any Collateral or any Borrower’s,
Subsidiary’s or other Obligor’s financial condition or business; and

(j) as soon as available, and in any event within 120 days after the close of
each Fiscal Year, financial statements for each Guarantor, in form and substance
satisfactory to Lender.

10.1.3 Notices. Notify Lender in writing, promptly after a Borrower’s obtaining
actual knowledge thereof, of any of the following that affects an Obligor:
(a) the threat or commencement of any proceeding or investigation, whether or
not covered by insurance, if an adverse determination could have a Material
Adverse Effect; (b) any pending or threatened labor dispute, strike or walkout,
or the expiration of any material labor contract; (c) any default under or
termination of a Material Contract; (d) the existence of any Default or Event of
Default; (e) any judgment in an amount exceeding $250,000; (f) the assertion of
any Intellectual Property Claim, if an adverse resolution could have a Material
Adverse Effect; (g) any violation or asserted violation of any Applicable Law
(including ERISA, OSHA, FLSA, or any Environmental Laws), if an adverse
resolution could have a Material Adverse Effect; (h) any Environmental Release
by an Obligor or on any Property owned, leased or occupied by an Obligor; or
receipt of any material Environmental Notice; (i) the occurrence of any ERISA
Event; (j) the discharge of or any withdrawal or resignation by Borrowers’
independent accountants; or (k) any opening of a new office or place of
business, at least 30 days prior to such opening.

10.1.4 Landlord and Storage Agreements. Upon request, provide Lender with copies
of all existing agreements, and promptly after execution thereof provide Lender
with copies of all future agreements, between an Obligor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.

10.1.5 Compliance with Laws. Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, if any Environmental Release
occurs at or on any Properties of any Borrower or Subsidiary, it shall act
promptly and diligently to investigate and report to Lender and all appropriate
Governmental Authorities the extent of, and to make appropriate remedial action
to eliminate, such Environmental Release, whether or not directed to do so by
any Governmental Authority.

10.1.6 Taxes. Pay and discharge all Taxes prior to the date on which they become
delinquent or penalties attach, unless such Taxes are being Properly Contested.

 

-49-



--------------------------------------------------------------------------------

10.1.7 Insurance. In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (with a Best Rating of at least
A7, unless otherwise approved by Lender) satisfactory to Lender, (a) with
respect to the Properties and business of Borrowers and Subsidiaries of such
type (including product liability, workers’ compensation, larceny, embezzlement,
or other criminal misappropriation insurance), in such amounts, and with such
coverages and deductibles as are customary for companies similarly situated; and
(b) business interruption insurance in an amount and with deductibles
satisfactory to Lender.

10.1.8 Licenses. Keep each License affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) or any other material
Property of Borrowers and Subsidiaries in full force and effect; promptly notify
Lender of any proposed modification to any such License, or entry into any new
License, in each case at least 30 days prior to its effective date; pay all
Royalties when due; and notify Lender of any default or breach asserted by any
Person to have occurred under any License.

10.1.9 Future Subsidiaries. Promptly notify Lender upon any Person becoming a
Subsidiary and, if such Person is not a Foreign Subsidiary, cause it to guaranty
the Obligations in a manner satisfactory to Lender, and to execute and deliver
such documents, instruments and agreements and to take such other actions as
Lender shall require to evidence and perfect a Lien in favor of Lender on all
assets of such Person, including delivery of such legal opinions, in form and
substance satisfactory to Lender, as it shall deem appropriate.

10.1.10 Depository Bank. Maintain Lender as its principal depository bank,
including for the maintenance of all operating, collection, disbursement and
other deposit accounts and for all Cash Management Services.

10.1.11 Dissolution of Inactive Subsidiaries. Within 90 days of the date hereof
(or such longer period as agreed to by Lender in its sole discretion), Borrowers
shall have provided evidence to Lender, in form and substance satisfactory to
Lender, that each of the Inactive Subsidiaries has been dissolved.

10.2 Negative Covenants. As long as the Revolver Commitment or Obligations are
outstanding, each Borrower shall not, and shall cause each Subsidiary not to:

10.2.1 Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:

(a) the Obligations;

(b) Subordinated Debt;

(c) Permitted Purchase Money Debt;

(d) Borrowed Money (other than the Obligations, Subordinated Debt and Permitted
Purchase Money Debt), but only to the extent outstanding on the Closing Date and
not satisfied with proceeds of the initial Loans;

(e) Bank Product Debt incurred in the ordinary course of business;

 

-50-



--------------------------------------------------------------------------------

(f) Debt that is in existence when a Person becomes a Subsidiary or that is
secured by an asset when acquired by a Borrower or Subsidiary, as long as such
Debt was not incurred in contemplation of such Person becoming a Subsidiary or
such acquisition, and does not exceed $250,000 in the aggregate at any time;

(g) Permitted Contingent Obligations;

(h) Refinancing Debt as long as each Refinancing Condition is satisfied;

(i) subject to the terms of the Caltius Subordination Agreement, the Caltius
Debt so long as the aggregate principal amount at any one time outstanding does
not exceed the sum of (i) $10,000,000, plus (ii) any interest paid in kind and
added to the principal in accordance with the documents evidencing the Calitus
Debt;

(j) unsecured Debt consisting of earn-outs incurred in connection with a
Permitted Acquisition so long as the terms of such earn-outs provide that no
payment may be made with respect thereto if a Default or Event of Default has
occurred and is continuing or would result therefrom; and

(k) Debt (other than on account of earn-outs) that is not included in any of the
preceding clauses of this Section, is not secured by a Lien and does not exceed
$2,000,000 in the aggregate at any time.

10.2.2 Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):

(a) Liens in favor of Lender;

(b) Purchase Money Liens securing Permitted Purchase Money Debt;

(c) Liens for Taxes not yet due or being Properly Contested;

(d) statutory Liens (other than Liens for Taxes or imposed under ERISA) arising
in the Ordinary Course of Business, but only if (i) payment of the obligations
secured thereby is not yet due or is being Properly Contested, and (ii) such
Liens do not materially impair the value or use of the Property or materially
impair operation of the business of any Borrower or Subsidiary;

(e) Liens incurred or deposits made in the Ordinary Course of Business to secure
the performance of government tenders, bids, contracts, statutory obligations
and other similar obligations, as long as such Liens are at all times junior to
Lender’s Liens and are required or provided by law;

(f) Liens arising by virtue of a judgment or judicial order against any Borrower
or Subsidiary, or any Property of a Borrower or Subsidiary, as long as such
Liens are (i) in existence for less than 20 consecutive days or being Properly
Contested, and (ii) at all times junior to Lender’s Liens;

 

-51-



--------------------------------------------------------------------------------

(g) easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;

(h) normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection; and

(i) existing Liens shown on Schedule 10.2.2.

10.2.3 Intentionally Omitted.

10.2.4 Distributions; Upstream Payments. Declare or make any Distributions,
except Upstream Payments; or create or suffer to exist any encumbrance or
restriction on the ability of a Subsidiary to make any Upstream Payment, except
for restrictions under the Loan Documents, under Applicable Law or in effect on
the Closing Date as shown on Schedule 9.1.15; provided, however, that the
Borrowers may make Distributions so long as: (i) no Default or Event of Default
exists or is caused thereby, and (ii) upon giving pro forma effect thereto, for
the 30 days preceding on an average daily basis and as of the Distribution,
Availability is at least the greater of: (A) 20% of the Borrowing Base, and
(B) $5,000,000.

10.2.5 Restricted Investments. Make any Restricted Investment.

10.2.6 Disposition of Assets. Make any Asset Disposition, except a Permitted
Asset Disposition, a disposition of Equipment under Section 8.4.2, or a transfer
of Property by a Subsidiary or Obligor to a Borrower.

10.2.7 Loans. Make any loans or other advances of money to any Person, except
(a) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business; (b) prepaid expenses and
extensions of trade credit made in the Ordinary Course of Business; (c) deposits
with financial institutions permitted hereunder; and (d) as long as no Default
or Event of Default exists, intercompany loans by a Borrower to another
Borrower.

10.2.8 Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt (each, a
“Permitted Subordinated Debt Payment”) (and a Senior Officer of Borrower Agent
shall certify to Lender, not less than five Business Days prior to the date of
payment, that all conditions under such agreement have been satisfied);
provided, however, that in addition to the foregoing, the Borrowers may make
payments on account of the Caltius Debt, in addition to any Permitted
Subordinated Debt Payment, so long as: (i) no Default or Event of Default exists
or is caused thereby, (ii) upon giving pro forma effect thereto, for the 30 days
preceding on an average daily basis and as of the payment, Availability is at
least the greater of: (A) 20% of the Borrowing Base, and (B) $5,000,000, and
(iii) Lender provides the Borrowers and the holders of the Caltius Debt with a
written waiver permitting such payments under the Caltius Subordination
Agreement; (b) earn-outs if a Default or Event of Default exists or would be
caused thereby; or (c) Borrowed Money (other than the Obligations) prior to its
due date under the agreements evidencing such Debt as in effect on the Closing
Date (or as amended thereafter with the consent of Lender).

 

-52-



--------------------------------------------------------------------------------

10.2.9 Fundamental Changes. Change its name or conduct business under any
fictitious name; change its tax, charter or other organizational identification
number; change its form or state of organization; liquidate, wind up its affairs
or dissolve itself; or merge, combine or consolidate with any Person, whether in
a single transaction or in a series of related transactions, except for
(a) mergers or consolidations of a wholly-owned Subsidiary with another
wholly-owned Subsidiary or into a Borrower; or (b) Permitted Acquisitions.

10.2.10 Subsidiaries. Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.9, 10.2.5 or 10.2.9; or permit any
existing Subsidiary to issue any additional Equity Interests except director’s
qualifying shares.

10.2.11 Organic Documents. Amend, modify or otherwise change any of its Organic
Documents, except in connection with a transaction permitted under
Section 10.2.9.

10.2.12 Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and Subsidiaries.

10.2.13 Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year.

10.2.14 Restrictive Agreements. Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date; (b) relating
to secured Debt permitted hereunder, as long as the restrictions apply only to
collateral for such Debt; or (c) constituting customary restrictions on
assignment in leases and other contracts.

10.2.15 Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.

10.2.16 Conduct of Business. Engage in any business, other than its business as
conducted on the Closing Date and any activities incidental thereto.

10.2.17 Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate, except (a) transactions expressly permitted by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered, and payment of customary directors’ fees and indemnities;
(c) transactions solely among Borrowers; (d) transactions with Affiliates that
were consummated prior to the Closing Date, as shown on Schedule 10.2.17; and
(e) transactions with Affiliates in the Ordinary Course of Business, upon fair
and reasonable terms fully disclosed to Lender and no less favorable than would
be obtained in a comparable arm’s-length transaction with a non-Affiliate.

10.2.18 Plans. Become party to any Multiemployer Plan or Foreign Plan, other
than any in existence on the Closing Date.

10.2.19 Amendments to Subordinated Debt. Amend, supplement or otherwise modify
any document, instrument or agreement relating to any Subordinated Debt, if such
modification (a) increases the principal balance of such Debt, or increases any
required payment of principal or interest; (b) accelerates the date on which any
installment of principal or any interest is due, or adds any additional
redemption, put or prepayment provisions; (c) shortens the final maturity date
or otherwise accelerates amortization; (d) increases the interest rate;

 

-53-



--------------------------------------------------------------------------------

(e) increases or adds any fees or charges; (f) modifies any covenant in a manner
or adds any representation, covenant or default that is more onerous or
restrictive in any material respect for any Borrower or Subsidiary, or that is
otherwise materially adverse to any Borrower, any Subsidiary or Lender; or
(g) results in the Obligations not being fully benefited by the subordination
provisions thereof.

10.2.20 Holding Company. Allow RGL Mexico LLC, a Washington limited liability
company, to incur any material liabilities, own or acquire any assets (other
than Equity Interests of Radiant Global Logistics (MX) S. de R.L. de C.V. that
it owns on the date hereof), or engage in any operations or business, except in
connection with and to the extent reasonably incidental to (a) its ownership of
such Equity Interests, and (b) the maintenance of its existence.

10.3 Financial Covenants. As long as the Revolver Commitment or Obligations are
outstanding, Borrowers shall maintain a Fixed Charge Coverage Ratio, measured on
a trailing twelve month basis, of at least 1.1 to 1.0 as of (a) the end of the
last month immediately preceding the occurrence of any Trigger Period for which
financial statements have most recently been delivered pursuant to
Section 10.1.2 of this Agreement, and (b) the end of each month for which
financial statements are delivered pursuant to Section 10.1.2 of this Agreement
during any Trigger Period.

SECTION 11 EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1 Events of Default. Each of the following shall be an “Event of Default” if
it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:

(a) A Borrower fails to pay: (i) any interest when due and such failure shall
continue unremedied for a period of five days, or (ii) any other Obligations
when due (whether at stated maturity, on demand, upon acceleration or
otherwise);

(b) Any representation, warranty or other written statement of an Obligor made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;

(c) A Borrower breaches or fails to perform any covenant contained in
Section 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2, 10.2 or 10.3;

(d) (i) An Obligor breaches or fails to perform any other covenant contained in
Section 8.1, and such breach or failure is not cured within 2 Business Days
after a Senior Officer of such Obligor has actual knowledge thereof or receives
written notice thereof from Lender, whichever is sooner; provided, however, that
such 2 Business Day period shall not apply in the case of any failure to perform
which has been the subject of three (3) prior failures within a twelve
(12) month period; (ii) an Obligor breaches or fails to perform any other
covenant contained in Section 7.2, 7.3, 7.4 or 7.6, and such breach or failure
is not cured within 10 days after a Senior Officer of such Obligor has actual
knowledge thereof or receives written notice thereof from Lender, whichever is
sooner; provided, however, that such notice and opportunity to cure shall not
apply if the breach or failure to perform is not capable of being cured within
such period; or (iii) an Obligor breaches or fails to perform any other covenant
contained in any Loan Documents, and such breach or failure is not cured within
30 days after a Senior Officer of

 

-54-



--------------------------------------------------------------------------------

such Obligor has actual knowledge thereof or receives written notice thereof
from Lender, whichever is sooner; provided, however, that such notice and
opportunity to cure shall not apply if the breach or failure to perform is not
capable of being cured within such period;

(e) A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor or third party denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection or priority of any Lien granted
to Lender; or any Loan Document ceases to be in full force or effect for any
reason (other than a waiver or release by Lender);

(f) Any breach or default of an Obligor occurs under any Hedging Agreement, or
under any instrument or agreement to which it is a party or by which it or any
of its Properties is bound, relating to any Debt (other than the Obligations) in
excess of $250,000, if the maturity of or any payment with respect to such Debt
may be accelerated or demanded due to such breach;

(g) Any judgment or order for the payment of money is entered against an Obligor
in an amount that exceeds, individually or cumulatively with all unsatisfied
judgments or orders against all Obligors, $500,000 (net of insurance coverage
therefor that has not been denied by the insurer), unless a stay of enforcement
of such judgment or order is in effect, by reason of a pending appeal or
otherwise;

(h) A loss, theft, damage or destruction occurs with respect to any Collateral
if the amount not covered by insurance exceeds $250,000;

(i) An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor’s business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs; or an Obligor is not Solvent;

(j) An Insolvency Proceeding is commenced by a Borrower; a Borrower makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of a Borrower; or an Insolvency Proceeding
is commenced against a Borrower and: the Borrower consents to institution of the
proceeding, the petition commencing the proceeding is not timely contested by
the Borrower, the petition is not dismissed within 60 days after filing, or an
order for relief is entered in the proceeding;

(k) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of an
Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that constitutes
grounds for appointment of a trustee for or termination by the PBGC of any
Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate fails to pay
when due any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan; or any event similar to the
foregoing occurs or exists with respect to a Foreign Plan;

(l) An Obligor or any of its Senior Officers is criminally indicted or convicted
for (i) a felony committed in the conduct of the Obligor’s business, or
(ii) violating any state or

 

-55-



--------------------------------------------------------------------------------

federal law (including the Controlled Substances Act, Money Laundering Control
Act of 1986 and Illegal Exportation of War Materials Act) that could lead to
forfeiture of any material Property or any Collateral; or

(m) A Change of Control occurs.

11.2 Remedies upon Default. If an Event of Default described in Section 11.1(j)
occurs with respect to any Borrower, then to the extent permitted by Applicable
Law, all Obligations shall become automatically due and payable and the Revolver
Commitment shall terminate, without any action by Lender or notice of any kind.
In addition, or if any other Event of Default exists, Lender may in its
discretion do any one or more of the following from time to time:

(a) declare any Obligations immediately due and payable, whereupon they shall be
due and payable without diligence, presentment, demand, protest or notice of any
kind, all of which are hereby waived by Borrowers to the fullest extent
permitted by law;

(b) terminate, reduce or condition the Revolver Commitment, or make any
adjustment to the Borrowing Base;

(c) require Obligors to Cash Collateralize LC Obligations, Bank Product Debt and
other Obligations that are contingent or not yet due and payable, and, if
Obligors fail promptly to deposit such Cash Collateral, Lender may advance the
required Cash Collateral as Revolver Loans (whether or not an Overadvance exists
or is created thereby, or the conditions in Section 6 are satisfied); and

(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers’ expense, and make it available to Lender at a place designated by
Lender; (iii) enter any premises where Collateral is located and store
Collateral on such premises until sold (and if the premises are owned or leased
by a Borrower, Borrowers agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Lender, in its discretion, deems advisable. Each Borrower agrees that 10 days
notice of any proposed sale or other disposition of Collateral by Lender shall
be reasonable, and that any sale conducted on the internet or to a licensor of
Intellectual Property shall be commercially reasonable. Lender may conduct sales
on any Obligor’s premises, without charge, and any sales may be adjourned from
time to time in accordance with Applicable Law. Lender shall have the right to
sell, lease or otherwise dispose of any Collateral for cash, credit or any
combination thereof, and Lender may purchase any Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of the purchase
price, may set off the amount of such price against the Obligations.

11.3 License. Lender is hereby granted an irrevocable, non-exclusive license or
other right to, after the occurrence and during the continuance of an Event of
Default, use, license or sub-license (without payment of royalty or other
compensation to any Person) any or all Intellectual Property of Borrowers,
computer hardware and software, trade secrets, brochures,

 

-56-



--------------------------------------------------------------------------------

customer lists, promotional and advertising materials, labels, packaging
materials and other Property, in advertising for sale, marketing, selling,
collecting, completing manufacture of, or otherwise exercising any rights or
remedies with respect to, any Collateral. Each Borrower’s rights and interests
under Intellectual Property shall inure to Lender’s benefit.

11.4 Setoff. At any time during an Event of Default, Lender and its Affiliates
are authorized, to the fullest extent permitted by Applicable Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by Lender or such Affiliate to or for the
credit or the account of an Obligor against any Obligations, irrespective of
whether or not Lender or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or are owed to a branch or office of Lender or such
Affiliate different from the branch or office holding such deposit or obligated
on such indebtedness. The rights of Lender and each such Affiliate under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Person may have.

11.5 Remedies Cumulative; No Waiver.

11.5.1 Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Borrowers under the Loan Documents are cumulative and
not in derogation of each other. The rights and remedies of Lender are
cumulative, may be exercised at any time and from time to time, concurrently or
in any order, and are not exclusive of any other rights or remedies available by
agreement, by law, at equity or otherwise. All such rights and remedies shall
continue in full force and effect until Full Payment of all Obligations.

11.5.2 Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of Lender to require strict performance by Borrowers with any
terms of the Loan Documents, or to exercise any rights or remedies with respect
to Collateral or otherwise; (b) the making of any Loan or issuance of any Letter
of Credit during a Default, Event of Default or other failure to satisfy any
conditions precedent; or (c) acceptance by Lender of any payment or performance
by an Obligor under any Loan Documents in a manner other than that specified
therein. It is expressly acknowledged by Borrowers that any failure to satisfy a
financial covenant on a measurement date shall not be cured or remedied by
satisfaction of such covenant on a subsequent date.

SECTION 12 MISCELLANEOUS

12.1 Consents, Amendments and Waivers.

12.1.1 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Borrowers, Lender, and their respective successors and assigns,
except that no Borrower shall have the right to assign its rights or delegate
its obligations under any Loan Documents.

12.1.2 Amendments and Other Modifications. No modification of any Loan Document,
including any extension or amendment of a Loan Document or any waiver of a
Default or Event of Default, shall be effective without the prior written
agreement of Lender and each Obligor party to such Loan Document; provided,
however, that only the consent of the parties to a Bank Product agreement shall
be required for any modification of such agreement. Any waiver or consent
granted by Lender shall be effective only if in writing, and only for the matter
specified.

 

-57-



--------------------------------------------------------------------------------

12.2 Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING FROM THE
NEGLIGENCE OF AN INDEMNITEE. In no event shall any party to a Loan Document have
any obligation thereunder to indemnify or hold harmless an Indemnitee with
respect to a Claim that is determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from the gross negligence or willful
misconduct of such Indemnitee.

12.3 Notices and Communications.

12.3.1 Notice Address. Subject to Section 4.1.3, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof, or
at such other address as a party may hereafter specify by notice in accordance
with this Section 12.3. Each communication shall be effective only (a) if given
by facsimile transmission, when transmitted to the applicable facsimile number,
if confirmation of receipt is received; (b) if given by mail, three Business
Days after deposit in the U.S. mail, with first-class postage pre-paid,
addressed to the applicable address; or (c) if given by personal delivery, when
duly delivered to the notice address with receipt acknowledged. Notwithstanding
the foregoing, no notice to Lender pursuant to Section 2.1.3, 2.3, 3.1.2, 4.1.1
or 5.3.3 shall be effective until actually received by the individual to whose
attention at Lender such notice is required to be sent. Any written
communication that is not sent in conformity with the foregoing provisions shall
nevertheless be effective on the date actually received by the noticed party.
Any notice received by Borrower Agent shall be deemed received by all Borrowers.

12.3.2 Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as delivery of
financial statements, Borrowing Base Certificates and other information required
by Section 10.1.2, administrative matters, distribution of Loan Documents, and
matters permitted under Section 4.1.3. Lender make no assurances as to the
privacy and security of electronic communications. Electronic and voice mail may
not be used as effective notice under the Loan Documents.

12.3.3 Platform. Borrowing Base information, reports, financial statements and
other materials shall be delivered by Borrowers pursuant to procedures approved
by Lender, including electronic delivery (if possible) upon request by Lender to
an electronic system maintained by it (“Platform”). Borrowers shall notify
Lender (using the Platform) of each posting of reports or other information on
the Platform and such notice shall be deemed effective notice for purposes of
providing or delivering information, reports and other materials requested by
Lender and required under the Loan Documents. All information shall be deemed
received by Lender only upon its receipt of such notice (using the Platform).
The Platform is provided “as is” and “as available.” NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY LENDER WITH

 

-58-



--------------------------------------------------------------------------------

RESPECT TO THE PLATFORM. Lender does not warrant the adequacy or functioning of
the Platform, and expressly disclaims liability for any issues involving the
Platform. No Indemnitee shall have any liability to Borrowers or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) relating to use by any Person of the Platform.

12.3.4 Non-Conforming Communications. Lender may rely upon any communications
purportedly given by or on behalf of any Borrower even if they were not made in
a manner specified herein, were incomplete or were not confirmed, or if the
terms thereof, as understood by the recipient, varied from a later confirmation.
Each Borrower shall indemnify and hold harmless each Indemnitee from any
liabilities, losses, costs and expenses arising from any electronic or
telephonic communication purportedly given by or on behalf of a Borrower.

12.4 Performance of Borrowers’ Obligations. Lender may, in its discretion at any
time and from time to time, at Borrowers’ expense, pay any amount or do any act
required of a Borrower under any Loan Documents or otherwise lawfully requested
by Lender to (a) enforce any Loan Documents or collect any Obligations;
(b) protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Lender’s Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien. All payments,
costs and expenses (including Extraordinary Expenses) of Lender under this
Section shall be reimbursed by Borrowers, on demand, with interest from the date
incurred until paid in full, at the Default Rate applicable to Base Rate
Revolver Loans. Any payment made or action taken by Lender under this
Section shall be without prejudice to any right to assert an Event of Default or
to exercise any other rights or remedies under the Loan Documents.

12.5 Credit Inquiries. Lender may (but shall have no obligation) to respond to
usual and customary credit inquiries from third parties concerning any Obligor
or Subsidiary.

12.6 Severability. Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

12.7 Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations or measurements to regulate similar matters, and they agree that
these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

12.8 Counterparts. Any Loan Document may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement shall become effective when Lender
has received counterparts bearing the signatures of all parties hereto. Delivery
of a signature page of any Loan Document by telecopy or other electronic means
shall be effective as delivery of a manually executed counterpart of such
agreement.

 

-59-



--------------------------------------------------------------------------------

12.9 Entire Agreement. Time is of the essence with respect to all Loan Documents
and Obligations. The Loan Documents constitute the entire agreement, and
supersede all prior understandings and agreements, among the parties relating to
the subject matter thereof.

12.10 No Control; No Advisory or Fiduciary Responsibility. Nothing in any Loan
Document and no action of Lender pursuant to any Loan Document shall be deemed
to constitute control of any Obligor by Lender. In connection with all aspects
of each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (a)(i) this credit facility and all related services by Lender or its
Affiliates are arm’s-length commercial transactions between Borrowers and such
Person; (ii) Borrowers have consulted their own legal, accounting, regulatory
and tax advisors to the extent they have deemed appropriate; and (iii) Borrowers
are capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Lender and its Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for Borrowers, any
of their Affiliates or any other Person, and has no obligation with respect to
the transactions contemplated by the Loan Documents except as expressly set
forth therein; and (c) Lender and its Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of Borrowers and
their Affiliates, and have no obligation to disclose any of such interests to
Borrowers or their Affiliates. To the fullest extent permitted by Applicable
Law, each Borrower hereby waives and releases any claims that it may have
against Lender and its Affiliates with respect to any breach of agency or
fiduciary duty in connection with any transaction contemplated by a Loan
Document.

12.11 Confidentiality. Lender agrees to maintain the confidentiality of all
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates, and its and their partners, directors, officers, employees,
agents, advisors and representatives (provided such Persons are informed of the
confidential nature of the Information and instructed to keep it confidential);
(b) to the extent requested by any governmental, regulatory or self-regulatory
authority purporting to have jurisdiction over it or its Affiliates; (c) to the
extent required by Applicable Law or by any subpoena or other legal process;
(d) to any other party hereto; (e) in connection with any action or proceeding
relating to any Loan Documents or Obligations; (f) subject to an agreement
containing provisions substantially the same as this Section, to any potential
or actual transferee of any interest in a Loan Document or any actual or
prospective party (or its advisors) to any Bank Product; (g) with the consent of
Borrower Agent; or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) is
available to Lender or its Affiliates on a nonconfidential basis from a source
other than Borrowers. Notwithstanding the foregoing, Lender may publish or
disseminate general information concerning this credit facility, and may use
Borrowers’ logos, trademarks or product photographs in advertising materials
only upon prior written approval from Borrowers, in each instance. As used
herein, “Information” means all information received from an Obligor or
Subsidiary relating to it or its business, that is identified as confidential
when delivered. Any Person required to maintain the confidentiality of
Information pursuant to this Section shall be deemed to have complied if it
exercises a degree of care similar to that which it accords its own confidential
information. Lender acknowledges that (i) Information may include material
non-public information; (ii) it has developed compliance procedures regarding
the use of material non-public information; and (iii) it will handle such
material non-public information in accordance with Applicable Law.

 

-60-



--------------------------------------------------------------------------------

12.12 Intentionally Omitted.

12.13 GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).

12.14 Consent to Forum; Judicial Reference.

12.14.1 Forum. EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER LOS ANGELES,
CALIFORNIA, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
12.3.1. Nothing herein shall limit the right of Lender to bring proceedings
against any Obligor in any other court, nor limit the right of any party to
serve process in any other manner permitted by Applicable Law. Nothing in this
Agreement shall be deemed to preclude enforcement by Lender of any judgment or
order obtained in any forum or jurisdiction.

12.14.2 Judicial Reference. If any action or proceeding relating to any
Obligations or Loan Documents is filed in a court sitting in or applying the
laws of California, the court shall, and is hereby directed to, make a general
reference pursuant to Cal. Civ. Proc. Code §638 to a referee (who shall be an
active or retired judge) to hear and determine all issues in such case (whether
fact or law) and to report a statement of decision. Nothing in this
Section shall limit the right of Lender to exercise self-help remedies, such as
setoff, foreclosure or sale of any Collateral or to obtain provisional or
ancillary remedies from a court of competent jurisdiction before, during or
after any judicial reference. The exercise of a remedy does not waive the right
of any party to resort to judicial reference. At Lender’s option, foreclosure
under a mortgage or deed of trust may be accomplished either by exercise of
power of sale thereunder or by judicial foreclosure.

12.15 Waivers by Borrowers. To the fullest extent permitted by Applicable Law,
each Borrower waives (a) the right to trial by jury (which Lender hereby also
waives) in any proceeding or dispute of any kind relating in any way to any Loan
Documents, Obligations or Collateral; (b) presentment, demand, protest, notice
of presentment, default, non-payment, maturity, release, compromise, settlement,
extension or renewal of any commercial paper, accounts, documents, instruments,
chattel paper and guaranties at any time held by Lender on which a Borrower may
in any way be liable, and hereby ratifies anything Lender may do in this regard;
(c) notice prior to taking possession or control of any Collateral; (d) any bond
or security that might be required by a court prior to allowing Lender to
exercise any rights or remedies; (e) the benefit of all valuation, appraisement
and exemption laws; (f) any claim against Lender, on any theory of liability,
for special,

 

-61-



--------------------------------------------------------------------------------

indirect, consequential, exemplary or punitive damages (as opposed to direct or
actual damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance hereof.
Each Borrower acknowledges that the foregoing waivers are a material inducement
to Lender entering into this Agreement and that Lender is relying upon the
foregoing in its dealings with Borrowers. Each Borrower has reviewed the
foregoing waivers with its legal counsel and has knowingly and voluntarily
waived its jury trial and other rights following consultation with legal
counsel. In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.

12.16 Patriot Act Notice. Lender hereby notifies Borrowers that pursuant to the
Patriot Act, Lender is required to obtain, verify and record information that
identifies each Borrower, including its legal name, address, tax ID number and
other information that will allow Lender to identify it in accordance with the
Patriot Act. Lender will also require information regarding each personal
guarantor, if any, and may require information regarding Borrowers’ management
and owners, such as legal name, address, social security number and date of
birth.

[Remainder of page intentionally left blank; signatures begin on following page]

 

-62-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

LENDER:    

BANK OF AMERICA, N.A.,

a national banking association

    By:  

 

    Name:  

 

    Title:  

 

   

 

Address:

 

Bank of America, N.A.

400 4th Street

Mailcode: OR1-110-01-15

Lake Oswego, OR 97034

Attn: John Mundstock

Telecopy: (503) 303-6076

 

With a copy to:

 

Morgan, Lewis & Bockius LLP

300 South Grand Avenue, 22nd Floor

Los Angeles, California 90071-3132

Attn: Marshall Stoddard, Jr., Esq.

Telecopy: (213) 612-2501

[Signature page to Loan and Security Agreement]

 

S-1



--------------------------------------------------------------------------------

BORROWERS:    

RADIANT LOGISTICS, INC.,

a Delaware corporation

    By:  

 

    Name:  

 

    Title:  

 

   

RADIANT GLOBAL LOGISTICS, INC.,

a Washington corporation

    By:  

 

    Name:  

 

    Title:  

 

   

RADIANT TRANSPORTATION SERVICES, INC.,

a Delaware corporation

    By:  

 

    Name:  

 

    Title:  

 

   

RADIANT LOGISTICS PARTNERS LLC,

a Delaware limited liability company

    By:  

 

    Name:  

 

    Title:  

 

   

ADCOM EXPRESS, INC.,

a Minnesota corporation

    By:  

 

    Name:  

 

    Title:  

 

[Signature page to Loan and Security Agreement]

 

S-3



--------------------------------------------------------------------------------

   

RADIANT CUSTOMS SERVICES, INC.,

a Washington corporation

    By:  

 

    Name:  

 

    Title:  

 

   

DBA DISTRIBUTION SERVICES, INC.,

a New Jersey corporation

    By:  

 

    Name:  

 

    Title:  

 

   

INTERNATIONAL FREIGHT SYSTEMS (OF OREGON), INC.,

an Oregon corporation

    By:  

 

    Name:  

 

    Title:  

 

   

RADIANT OFF-SHORE HOLDINGS LLC,

a Washington limited liability company

    By:  

 

    Name:  

 

    Title:  

 

   

GREEN ACQUISITION COMPANY, INC.,

a Washington corporation

    By:  

 

    Name:  

 

    Title:  

 

 

-2-



--------------------------------------------------------------------------------

Address for Borrowers:

c/o Radiant Logistics, Inc.

405 114th Ave SE, Suite 300

Bellevue, WA 98004

Attn.: Bohn H. Crain, CEO

Telecopy: (425) 943-4598

 

With a copy to:

 

Radiant Logistics, Inc.

405 114th Ave SE, Suite 300

Bellevue, WA 98004

Attn.: Robert L. Hines, Jr., Esquire, Senior Vice President and General Counsel

Telecopy: (425) 943-4598

 

and

 

Fox Rothschild LLP

2000 Market St., 20th Floor

Philadelphia PA 19103

Attn.: Stephen L. Cohen, Esquire

Telecopy: (215) 299-2150

 

-3-